


Exhibit 10.1




    
















AGREEMENT OF PURCHASE AND SALE
among
THE SELLERS NAMED HEREIN
and
DIAMONDROCK HOSPITALITY COMPANY


Dated as of July 9, 2012




        
    










    






























--------------------------------------------------------------------------------










TABLE OF CONTENTS


ARTICLE I DEFINITIONS
1

Section 1.1
Defined Terms                                    1

ARTICLE II SALE, CONSIDERATION AND CLOSING
13

Section 2.1
Sale of Assets                                    13

Section 2.2
Purchase Price                                    15

Section 2.3
The Closing                                    16

Section 2.4
Allocated Purchase Price                            17

ARTICLE III REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS OF THE SELLERS
17

Section 3.1
General Seller Representations and Warranties                 17

Section 3.2
Representations and Warranties of the Sellers as to the Assets        19

Section 3.3
Amendments to Schedules; Limitations on Representations and

Warranties of the Sellers                            21
Section 3.4
Covenants of the Sellers Prior to Closing                    22

Section 3.5
Bookings                                    25

Section 3.6
Gaming Activities                                25

ARTICLE IV REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS OF THE
BUYER                                            
Section 4.1
Representations and Warranties of the Buyer                    25

Section 4.2
Certain Interim Covenants of the Buyer                    30

ARTICLE V CONDITIONS PRECEDENT TO CLOSING
30

Section 5.1
Conditions Precedent to the Sellers' Obligations                30

Section 5.2
Conditions Precedent to the Buyer's Obligations                32

ARTICLE VI CLOSING DELIVERIES
32

Section 6.1
Buyer Deliveries                                32

Section 6.2
Sellers Deliveries                                34

Section 6.3
Cooperation                                    36

ARTICLE VII INSPECTION
37

Section 7.1
General Right of Inspection                            37

Section 7.2
Examination                                    38

Section 7.3
RELEASE                                    40

Section 7.4
California Specific Provisions                        41

ARTICLE VIII TITLE AND PERMITTED EXCEPTIONS
43

Section 8.1
Permitted Exceptions                                43

Section 8.2
Title Pro Formas; Surveys                            43

Section 8.3
Certain Exceptions to Title; Inability to Convey                43

Section 8.4
Title Policy                                    45

Section 8.5
Cooperation                                    45





--------------------------------------------------------------------------------




ARTICLE IX TRANSACTION COSTS; RISK OF LOSS
46

Section 9.1
Transaction Costs                                46

Section 9.2
Risk of Loss                                    46

ARTICLE X ADJUSTMENTS
47

Section 10.1
Fixed Rents and Additional Rents                        47

Section 10.2
Taxes and Assessments                            48

Section 10.3
Utilities                                    49

Section 10.4
Contracts                                    49

Section 10.5
Miscellaneous Revenues                            49

Section 10.6
Cash                                        49

Section 10.7
Leasing Costs                                    49

Section 10.8
Accounts Receivable                                50

Section 10.9
Consumables                                    51

Section 10.10
Accounts Payable and Accrued Liabilities; Prepaids                51

Section 10.11
Bookings; Booking Deposits                            51

Section 10.12
Room and Occupancy Taxes                            51

Section 10.13
2012 Capital Projects                                51

Section 10.14
Supplemental Leases                                52

Section 10.15
Retail Merchandise and Gift Cards                        52

Section 10.16
Other Adjustments                                52

Section 10.17
Benefit Plans; Employees                            52

Section 10.18
Club Membership Dues                            53

Section 10.19
National Service Contracts                            53

Section 10.20
Re-Adjustment; Credits Against the Purchase Price                53

ARTICLE XI INDEMNIFICATION
54

Section 11.1
Indemnification by the Sellers                        54

Section 11.2
Indemnification by the Buyer                            54

Section 11.3
Limitations on Indemnification                        54

Section 11.4
Survival                                    55

Section 11.5
Indemnification as Sole Remedy                        55

ARTICLE XII TAX CERTIORARI PROCEEDINGS
56

Section 12.1
Prosecution and Settlement of Proceedings                    56

Section 12.2
Application of Refunds or Savings                        56

Section 12.3
Survival                                    56

ARTICLE XIII DEFAULT
57

Section 13.1
BUYER DEFAULT                                57

Section 13.2
SELLERS' DEFAULT                            58

Section 13.3
Disbursement of Earnest Money                        59

ARTICLE XIV OTHER AGREEMENTS; EMPLOYEE MATTERS
    60

Section 14.1
Management and Franchise Agreements                    60

Section 14.2
San Diego Business Center Lease                        60

Section 14.3
Liquor Licenses                                61

Section 14.4
Employee Matters                                61

Section 14.5
Condominium Estoppel                            64

Section 14.6
Required Consents; Releases                            64





--------------------------------------------------------------------------------




ARTICLE XV MISCELLANEOUS
65

Section 15.1
Joint and Several Liability                            65

Section 15.2
Brokers                                    65

Section 15.3
Confidentiality; Press Release; IRS Reporting Requirements        65

Section 15.4
Escrow Provisions                                66

Section 15.5
Successors and Assigns; No Third-Party Beneficiaries            67

Section 15.6
Assignment                                    67

Section 15.7
Further Assurances                                68

Section 15.8
Notices                                    68

Section 15.9
Entire Agreement                                70

Section 15.10
Amendments                                    70

Section 15.11
No Waiver                                    70

Section 15.12
Governing Law                                70

Section 15.13
Submission to Jurisdiction                            70

Section 15.14
Severability                                    70

Section 15.15
Section Headings                                71

Section 15.16
Counterparts                                    71

Section 15.17
Construction                                    71

Section 15.18
Recordation                                    71

Section 15.19
Use of Blackstone Name and Address                    71

Section 15.20
Guest Baggage and Safe Deposit Boxes                    71

Section 15.21
Survival                                    72

Section 15.22
District of Columbia Specific Provisions                    72



Exhibits
Exhibit A     -     Form of Registration Rights Agreement
Exhibit B     -    Form of Assignment of Leases
Exhibit C     -     Form of Assignment of Contracts
Exhibit D     -     Form of Assignment of Union Contract
Exhibit E     -     Form of Assignment of Franchise Agreement
Exhibit F     -     Form of Assignment of Management Agreement
Exhibit G     -     Form of Transfer Notice
Exhibit H     -     Form of Deed
Exhibit I    -     Form of Bill of Sale
Exhibit J     -     Form of Assignment of Licenses, Permits, Warranties and
General
Intangibles
Exhibit K     -     Form of Seller's FIRPTA Certificate
Exhibit L     -     Form of Title Affidavit
Exhibit M     -     Form of Assignment of Assumed Supplemental Leases
Exhibit N    -    Form of Termination of WHM Management Agreement
Exhibit O    -    Title Pro-Formas
Exhibit P    -    Form of Joinder
Exhibit Q    -    Form of Termination of Franchise Agreement
Exhibit R    -    Form of Interim Management Agreement
Exhibit S    -    Form of VCOC Letter Agreement




Schedules




--------------------------------------------------------------------------------




Schedule A     -     Properties
Schedule 1.1(a)     -     Terminated Contracts
Schedule 1.1(b)     -     Surveys
Schedule 2.4         -     Allocated Purchase Price
Schedule 3.1(c)     -     Required Consents
Schedule 3.2(a)(i)     -     Material Contracts
Schedule 3.2(a)(ii)     -     Assumed Material Contracts
Schedule 3.2(b)     -     Space Leases
Schedule 3.2(c)     -     Supplemental Leases
Schedule 3.2(f)     -     Purchase Options
Schedule 3.2(j)     -     Employee Matters
Schedule 3.2(l)     -     Management Agreements
Schedule 3.2(m)     -     Franchise Agreements
Schedule 3.2(n)     -     Condominium Documents
Schedule 9.1        -    Transfer Tax Allocation
Schedule 10.13     -    2012 Capital Projects; Capital Budgets








    




--------------------------------------------------------------------------------






AGREEMENT OF PURCHASE AND SALE
AGREEMENT OF PURCHASE AND SALE (this “Agreement”), made as of the 9th day of
July, 2012, by and between each of the entities listed on Schedule A attached
hereto (individually, a “Seller”; collectively, the “Sellers”) and DiamondRock
Hospitality Company, a Maryland corporation (the “Buyer”).
Background
A.The Sellers are the owners of the land, buildings and other improvements
constituting the “Property” listed in the column entitled “Properties” opposite
their names on Schedule A attached hereto and made a part hereof (individually a
“Property”; collectively, the “Properties”). The Properties together with the
Asset-Related Property (as defined below) with respect to each Property shall be
referred to herein, collectively, as the “Assets”.
  
B.The Sellers desire to sell to the Buyer, and the Buyer desires to purchase
from the Sellers, the Assets on the terms and conditions hereinafter set forth.


AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1. Defined Terms
The capitalized terms used herein will have the following meanings.
“Accounts Payable” means all accrued amounts owed by the Sellers as of the
Cut-Off Time and arising out of the ownership and operation of the Properties;
provided, however, the term Accounts Payable does not include Booking Deposits.
“Accounts Receivable” means all accrued amounts owed to the Sellers as of the
Cut-Off Time and arising out of the ownership or operation of the Properties,
whether or not past due and whether or not a bill or statement has been
presented to the Person owing such amount, including the following: room, food
and beverage charges; telephone or telecopy charges; valet charges; charges for
other services or merchandise; charges for banquets, meeting rooms, catering and
the like; sales, use and occupancy taxes due from the consumers of goods and
services; amounts owed from credit card companies pursuant to signed credit card
receipts, whether or not such credit card receipts have been delivered by the
Sellers to the applicable credit card companies; and deposits or prepayments
made by or held for the account of the Sellers (including any utility deposits,
and any deposits or prepayments made by a Manager for the account of a Seller).
“Additional Rent” shall have the meaning assigned thereto in subsection 10.1(a).
“Agreement” shall mean this Agreement of Purchase and Sale and all amendments
hereto,




--------------------------------------------------------------------------------




together with the exhibits and schedules attached hereto, as the same may be
amended, restated, supplemented or otherwise modified, from time to time.
“Allocated Purchase Price” shall have the meaning assigned thereto in Section
2.4.
“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
board of fire underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any Governmental Authority of competent jurisdiction
affecting or relating to the Person or property in question.
“Asset File” shall mean the materials with respect to the Assets made available
to the Buyer or its representatives on an online data website, as evidenced by a
print out of the index of the materials available on such website as of the date
which is two days prior to the Closing Date, or any other materials with respect
to the Assets previously delivered to the Buyer or its representatives by or on
behalf of the Sellers.
“Asset-Related Property” shall have the meaning assigned thereto in
subsection 2.1(b).
“Assets” shall have the meaning assigned thereto in “Background” paragraph A.
“Assigned Accounts Receivable” shall have the meaning assigned thereto in
subsection 10.8(b)(i).
“Assignment of Assumed Supplemental Leases” shall have the meaning assigned
thereto in subsection 6.1(e).
“Assignment of Contracts” shall have the meaning assigned thereto in subsection
6.1(d).
“Assignment of Franchise Agreement” shall have the meaning assigned thereto in
subsection 6.1(g).
“Assignment of Leases” shall have the meaning assigned thereto in
subsection 6.1(c).
“Assignment of Licenses, Permits, Warranties and General Intangibles” shall have
the meaning assigned thereto in subsection 6.2(f).
“Assignment of Management Agreement” shall have the meaning assigned thereto in
subsection 6.1(i).
“Assignment of Union Contract” shall have the meaning assigned thereto in
subsection 6.1(f).
“Assumed Contracts” shall mean all Contracts other than the Terminated
Contracts.
“Assumed Material Contracts” shall mean the Assumed Contracts which are Material
Contracts.
“Assumed Supplemental Leases” shall mean, subject to section 14.2, the
Supplemental Leases.
“Balance of the Cash Consideration” shall have the meaning assigned thereto in
subsection




--------------------------------------------------------------------------------




2.2(b)(ii).
“Basket Limitation” shall mean an amount equal to $333,000.
“Benefits Credit” shall have the meaning assigned thereto in Section 10.17.
“Bill of Sale” shall have the meaning assigned thereto in subsection 6.2(e).
“Booking Deposit” shall mean all room reservation deposits, public function,
banquet, food and beverage deposits and other deposits or fees for Bookings.
“Bookings” shall mean all bookings and reservations for guest, conference and
banquet rooms or other facilities, if applicable, at the Properties.
“Books and Records” shall have the meaning assigned thereto in subsection
2.1(b)(ix).
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in New York City, New
York.
“Buyer” shall have the meaning assigned thereto in the Preamble to this
Agreement.
“Buyer Deloitte Fee Cap” shall have the meaning assigned thereto in Section 9.1.
“Buyer Fundamental Representations” shall have the meaning assigned thereto in
subsection 11.3(b).
“Buyer Material Adverse Effect” means any effect, event, development or change,
which, individually or in the aggregate with all other effects, events,
developments or changes, is materially adverse to the assets, business,
financial condition or results of operations of the Buyer and its subsidiaries,
taken as a whole; provided, however, that none of the following shall constitute
or be considered in determining whether there has occurred a Buyer Material
Adverse Effect: (A) changes in conditions in the U.S. or global economy or
capital or financial markets generally, including changes in interest or
exchange rates; (B) changes in Applicable Law or tax, regulatory, political or
business conditions that, in each case, generally affect the business or
industry in which the Buyer and its subsidiaries (taken as a whole) operate; (C)
changes in GAAP or interpretation thereof after the date hereof; (D) acts of war
(whether declared or undeclared), armed hostilities, sabotage or terrorism, or
any escalation or worsening of any such acts of war, armed hostilities, sabotage
or terrorism threatened or underway as of the date of this Agreement; (E) flood,
earthquakes, hurricanes, other severe weather or other natural disasters; (F)
the negotiation, announcement of the execution or the performance of this
Agreement, (G) any change arising from compliance with the terms of this
Agreement; or (H) any action taken by the Buyer or its subsidiaries at the
request or with the written consent of any Seller; provided, that any effect,
event, development or change referenced in clauses (A) through (E) above shall
be considered in determining whether there has been or is a Buyer Material
Adverse Effect if such effect, event, development or change affects the Buyer
and its subsidiaries in a disproportionate manner as compared to other
participants in the hospitality industry that operate in the geographic regions
affected by such effect, event, development or change. The parties agree that
the mere fact of a decrease in the market price of the shares of the Company's
Common Stock shall not, in and of itself, constitute a Buyer Material Adverse
Effect, but any effect, event, development or change underlying such decrease
not otherwise excluded in clauses (A) through (H) above shall be considered in
determining whether there has been or is a Buyer Material Adverse Effect.




--------------------------------------------------------------------------------




“Buyer-Related Entities” shall have the meaning assigned thereto in
Section 11.1.
“Buyer-Waived Breach” shall have the meaning assigned thereto in subsection
11.3(a).
“Buyer Reports” shall have the meaning assigned thereto in subsection 4.1(g)(i).
“Buyer's Consultant” shall have the meaning assigned thereto in subsection
15.2(b).
“Buyer's Knowledge” shall mean the actual knowledge of the Buyer based upon the
actual knowledge of Chris King and William Tennis, without any duty on the part
of such Person to conduct any independent investigation or make any inquiry of
any Person. None of the named individuals shall have any personal liability by
virtue of their inclusion in this definition.
“Buyer's Leasing Costs” shall have the meaning assigned thereto in Section 10.7.
“Cap Limitation” shall mean an amount equal to $11,550,000.
“Cash Consideration” shall have the meaning assigned thereto in subsection
2.2(a).
“Cash Consideration Election” shall have the meaning assigned thereto in
subsection 5.1(b).
“Closing” shall have the meaning assigned thereto in subsection 2.3(a).
“Closing Date” shall have the meaning assigned thereto in subsection 2.3(a).
“Closing Month” shall have the meaning assigned thereto in subsection 10.1(a).
“Closing Documents” shall mean any certificate, instrument or other document
delivered pursuant to this Agreement, including, without limitation, each of the
documents to be delivered by the Sellers pursuant to Section 6.2 and by the
Buyer pursuant to Section 6.1.
“Closing Statement” shall have the meaning assigned thereto in subsection
6.1(r).
“Club” means any gym or health club membership program at any Property.
“Club Initiation Fees” shall mean the initiation deposits or fees payable by a
prospective member of a Club upon the purchase of a membership in such Club.
“Club Membership Dues” means the monthly membership dues payable by members of a
Club pursuant to the membership documents relating to such Club.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute. Any reference herein to a particular provision
of the Code shall mean, where appropriate, the corresponding provision in any
successor statute.
“Common Stock” shall have the meaning assigned thereto in subsection 4.1(f)(i).
“Condominium” means the condominium regime established at the Westin San Diego
Property pursuant to its Condominium Documents.
“Condominium Documents” shall have the meaning assigned thereto in subsection
3.2(n).




--------------------------------------------------------------------------------




“Condominium Estoppel” shall have the meaning assigned thereto in Section 14.5.
“Consumables” shall have the meaning assigned thereto in subsection 2.1(b)(iii).
“Contracts” shall mean, collectively, all agreements or contracts of any Seller
relating to the ownership, operation, maintenance and management of the relevant
Property, or any portion thereof, but excluding the Bookings, the Booking
Deposits, the Space Leases, the Supplemental Leases, the Management Agreements,
the Franchise Agreements, the Union Agreement, the Terminated Contracts and any
documents evidencing or securing the Existing Financing.
“Cut-Off Time” shall have the meaning assigned thereto in the introductory
paragraph to Article X.
“DC Act” shall have the meaning assigned thereto in subsection 15.22(b).
“Deed” shall have the meaning assigned thereto in subsection 6.2(a).
“Deficiency Amount” shall have the meaning assigned thereto in subsection
10.20(b).
“Deloitte Fees” shall have the meaning assigned thereto in Section 9.1.
“Depositor” shall have the meaning assigned thereto in subsection 15.20(b).
“Earnest Money” shall have the meaning assigned thereto in subsection 2.2(b)(i).
“Effective Date” shall mean the date of this Agreement.
“Employees” means all individuals who are employed on a full-time or part-time
basis at, or with respect to, the applicable Properties.
“Environmental Claims” shall mean any claim for reimbursement or remediation
expense, contribution, personal injury, property damage or damage to natural
resources made by any Governmental Authority or other Person arising from or in
connection with the presence or release of any Hazardous Materials over, on, in
or under any Property, or the violation of any Environmental Laws with respect
to any Property.
“Environmental Laws” means any Applicable Laws which regulate or control (i)
Hazardous Materials, pollution, contamination, noise, radiation, water, soil,
sediment, air or other environmental media, or (ii) an actual or potential
spill, leak, emission, discharge, release or disposal of any Hazardous Materials
or other materials, substances or waste into water, soil, sediment, air or any
other environmental media, including, without limitation, (A) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(“CERCLA”), (B) the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq. (“RCRA”), (C) the Federal Water Pollution Control Act, 33 U.S.C. § 2601 et
seq., (D) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., (E) the
Clean Water Act, 33 U.S.C. § 1251 et seq., (F) the Clean Air Act, 42 U.S.C. §
7401 et seq., (G) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801
et seq., and (H) the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.
and similar state and local Applicable Law, as amended from time to time, and
all regulations, rules and guidance issued pursuant thereto.
“Environmental Liabilities” means any liabilities or obligations of any kind or
nature imposed on the Person in question pursuant to any Environmental Laws,
including, without limitation,




--------------------------------------------------------------------------------




any (i) obligations to manage, control, contain, remove, remedy, respond to,
clean up or abate any actual or potential release of Hazardous Materials or
other pollution or contamination of any water, soil, sediment, air or other
environmental media, whether or not located on any Property and whether or not
arising from the operations or activities with respect to any Property, and (ii)
liabilities or obligations with respect to the manufacture, generation,
formulation, processing, use, treatment, handling, storage, disposal,
distribution or transportation of any Hazardous Materials.
“Escrow Account” shall have the meaning assigned thereto in Section 15.4.
“Escrow Agent” shall have the meaning assigned thereto in subsection 2.2(b)(i).
“Exchange Act” shall have the meaning assigned thereto in subsection 4.1(g)(i).
“Excluded Assets” shall have the meaning assigned thereto in subsection 2.1(c).
“Existing Financing” shall mean the mortgage loans and/or mezzanine loans
encumbering the Sellers' direct or indirect interests in one or more Properties.
“Existing Financing Liens” shall have the meaning assigned thereto in subsection
8.3(a).
“FCPA” shall mean the Foreign Corrupt Practices Act of 1977.
“Fixed Rents” shall have the meaning assigned thereto in subsection 10.1(a).
“Franchise Agreements” shall mean the hotel franchise agreement or license
agreement and related documents pursuant to which any Property is being operated
under a brand name, together with all amendments and modifications thereto.
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
“Governmental Authority” shall mean any federal, state, local or foreign
government or other political subdivision thereof, including, without
limitation, any agency, court or entity exercising executive, legislative,
judicial, regulatory or administrative governmental powers or functions, in each
case to the extent the same has jurisdiction over the Person or Property in
question.
“Guest Ledger” means any and all charges accrued to the open accounts of any
guests or customers at any Property as of the Cut-Off Time for the use and
occupancy of any guest, conference, meeting or banquet rooms or other facilities
at such Property, any restaurant, bar or banquet services, or any other goods or
services provided to such guest or customer by or on behalf of any Seller (or a
Manager on behalf of Seller).
“Hazardous Materials” shall have the meaning assigned thereto in subsection
7.2(a)(i).
“Hilton” means Hilton Worldwide, Inc., together with its successors and assigns.
“Hilton Boston Property” shall have the meaning assigned thereto on Schedule A.
“Hilton Burlington Property” shall have the meaning assigned thereto on Schedule
A.
“IRS” shall mean the Internal Revenue Service.




--------------------------------------------------------------------------------




“IRS Reporting Requirements” shall have the meaning assigned thereto in
subsection 15.3(b).
“Interim Management Agreement” shall have the meaning assigned thereto in
subsection 6.1(j).
“Leasing Costs” shall mean, with respect to a particular Space Lease, all
capital costs, expenses incurred for capital improvements, equipment, painting,
decorating, partitioning and other items to satisfy the initial construction
obligations of the landlord under such Space Lease (including any expenses
incurred for architectural or engineering services in respect of the foregoing),
“tenant allowances” in lieu of or as reimbursements for the foregoing items,
payments made for purposes of satisfying or terminating the obligations of the
tenant under such Space Lease to the landlord under another lease (i.e., lease
buyout costs), relocation costs, temporary leasing costs, free rent periods,
leasing commissions, brokerage commissions, legal, design and other professional
fees and costs, in each case, to the extent the landlord is responsible for the
payment of such cost or expense under the relevant Space Lease or any other
agreement relating to such Space Lease.
“LodgeNet Agreements” means (A) with respect to the Hilton Boston Property, (i)
that certain LodgeNet Free-to-Guest Agreement by and between W-Boston, LLC d/b/a
Hilton Boston Financial Center, and LodgeNet Interactive Corporation, dated
September 27, 2011, as amended by that certain Amendment to the LodgeNet
Free-to-Guest Agreement by and between W-Boston, LLC d/b/a Hilton Boston
Financial Center, and LodgeNet Interactive Corporation, dated October 28, 2011
and (ii) that certain Lodgenet Interactive Television Agreement, by and between
W-Boston, LLC and LodgeNet Interactive Corporation, dated September 27, 2011,
(B) with respect to the Westin Washington DC Property, that certain LodgeNet
SigNETure TV HD Agreement by and between Wind DC Owner L.L.C., and Lodgenet
Entertainment Corporation, dated as of October 23, 2007, as amended by that
certain Lodgenet Free-to-Guest Addendum by and between Wind DC Owner L.L.C., and
LodgeNet Entertainment Corporation, dated October 23, 2007, as further amended
by that certain Amendment to the Lodgenet SigNETure TV HD Agreement by and
between Wind DC Owner L.L.C., and LodgeNet Interactive Corporation, dated
January 9, 2009, as further amended by that certain Amendment to the LodgeNet
SigNETure TV HD Agreement dated March 29, 2010 and (C) with respect to the
Westin San Diego Property, LodgeNet SigNETure TV HD Agreement by and between
W-Emerald, LLC, and Lodgenet Entertainment Corporation, dated as of November 2,
2007, as amended by that certain Lodgenet Free-to-Guest Addendum by and between
W-Emerald, LLC, and LodgeNet Entertainment Corporation, dated November 2, 2007,
as further amended by that certain Amendment to the LodgeNet Free-To-Guest
Addendum to the SigNETture TV HD Agreement dated June 17, 2009, that certain
Amendment to the LodgNet SigNETure TV HD Agreement dated as of April 5, 2011,
that certain Amendment to the LodgeNet SigNETure TV HD Agreement dated as of
June 27, 2011, that certain Amendment to the LodgNet SigNETure TV HD Agreement
dated as of November, 2011, that certain Amendment to the LodgeNet SigNETure TV
HD Agreement dated as of June 27, 2011, that certain Amendment to the LodgNet
SigNETure TV HD Agreement dated as of April 5, 2011, that certain Amendment to
the LodgeNet SigNETure TV HD Agreement dated as of January 23, 2012, and that
certain Amendment to the LodgNet SigNETure TV HD Agreement dated as of April 5,
2011, that certain Amendment to the LodgeNet SigNETure TV HD Agreement dated as
of May 21, 2012.


“Losses” shall have the meaning assigned thereto in Section 11.1.
“Management Agreements” shall mean, with respect to each Property, the
management agreement between the applicable Seller, as owner and the applicable
Manager, as manager, for the




--------------------------------------------------------------------------------




management and operation of such Property, and all amendments and modifications
thereto.
“Manager” shall mean the manager under each Management Agreement.
“Material Contracts” shall mean all Contracts, other than those Contracts which
are terminable on 30 days' notice without cost or penalty and require the
payment of no more than $50,000 in any calendar year.
“National Service Contracts” shall mean any Contract to which a Seller, an
affiliate of Seller or a Manager is a party which provides for services to one
or more of the Properties and to other assets or properties of the Sellers,
their affiliates or such Manager.
“New Lease” shall have the meaning assigned thereto in subsection 3.4(d).
“Other Title Companies” shall mean Chicago Title Insurance Company, Fidelity
National Title Insurance Company and National Land Tenure.
“Permitted Exceptions” shall mean all of the following: (i) applicable zoning
and building ordinances and land use regulations, (ii) the matters set forth on
the Surveys, (iii) the liens, encumbrances, restrictions, exceptions and other
matters set forth in the Title Pro Formas as exceptions or exclusions from
coverage, (iv) the lien of real estate taxes and assessments not yet due and
payable as of the Closing Date, (v) any exceptions caused by the Buyer, its
agents, representatives or employees, (vi) such other exceptions as the Title
Company shall commit to insure over without any additional cost to the Buyer in
a manner reasonably acceptable to the Buyer, whether such insurance is made
available in consideration of payment, bonding, indemnity of the Sellers or
otherwise, (vii) the rights of the tenants under the Space Leases as tenants
only, and (viii) all other matters that arise subsequent to the Effective Date
that are approved (or deemed approved) by the Buyer under subsection 8.3(b)
hereof.
“Personal Property” shall have the meaning assigned thereto in subsection
2.1(b)(ii).
“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.
“Plans and Specifications” shall have the meaning assigned thereto in subsection
2.1(b)(x).
“Post-Effective Date Fines” shall have the meaning assigned thereto in
subsection 8.3(c).
“Preferred Stock” shall have the meaning assigned thereto in subsection
4.1(f)(i).
“Properties” or “Property” shall have the meaning assigned thereto in
“Background” paragraph A.
“Purchase Price” shall have the meaning assigned thereto in subsection 2.2(a).
“Recapture Right” shall have the meaning assigned thereto in Section 14.2.
“Recognized Gift Certificate” shall have the meaning assigned thereto in Section
10.15.
“Registration Rights Agreement” shall have the meaning assigned thereto in
subsection 6.1(k).
“REIT” shall have the meaning assigned thereto in subsection 4.1(i).




--------------------------------------------------------------------------------




“Rejected Contract” shall have the meaning assigned thereto in Section 14.6.
“Rents” shall have the meaning assigned thereto in subsection 10.1(a).
“Reporting Person” shall have the meaning assigned thereto in subsection
15.3(b).
“Required Consent” shall have the meaning assigned thereto in Section 14.6.
“Required Franchisor/Manager Consent” shall have the meaning assigned thereto in
subsection 14.1(a).
“Retail Merchandise” shall have the meaning assigned thereto in subsection
2.1(b)(vii).
“San Diego Business Center Lease” shall mean that certain Office Lease for
Emerald Plaza dated June 2, 1998, by and between 400 West Broadway LLC, as
landlord, and Patriot American Hospitality Operating Partnership LP, as tenant,
as amended by the First Amendment to Office Lease dated May 8, 2001, by and
between 400 West Broadway LLC and Patriot American Hospitality Operating
Partnership LP, as amended by the Second Amendment to Office Lease dated June
30, 2004 between NNN Emerald Plaza (successor in interest to 400 West Broadway
LLC) and W-Emerald LLC, as further amended by the Third Amendment to Office
Lease dated July 1, 2009, between RREEF America REIT II Corp., GGGG (successor
in interest to NNN Emerald Plaza), as landlord, and W-Emerald, LLC, as tenant.
“SEC” shall mean the Securities and Exchange Commission.
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Seller Financials” shall mean the audited financial statements of the Sellers
and certain affiliates of the Sellers for certain historical periods during
which the Properties and/or certain assets other than the Properties agreed upon
by the parties were owned and under the control of the Sellers and/or such
affiliates.
“Seller-Related Entities” shall have the meaning assigned thereto in
Section 11.2.
“Seller Verification Notice” shall have the meaning assigned thereto in
subsection 15.20(b).
“Seller-Waived Breach” shall have the meaning assigned thereto in subsection
11.3(b).
“Sellers” shall have the meaning assigned thereto in the Preamble to this
Agreement.
“Sellers' Knowledge” shall mean the actual knowledge of the Sellers based upon
the actual knowledge of Glenn Alba and Tyler Henritze with respect to all of the
Assets, without any duty on the part of such Person to conduct any independent
investigation or make any inquiry of any Person. None of the named individuals
shall have any personal liability by virtue of their inclusion in this
definition.
“Sellers' Leasing Costs” shall have the meaning assigned thereto in Section
10.7.
“Space Leases” shall mean all leases (other than the Supplemental Leases),
licenses and other occupancy agreements for all or any portion of the
Properties.
“Supplemental Leases” shall mean all leases and subleases pursuant to which a
Seller holds a leasehold or subleasehold interest or other right to occupy real
property and under which such Seller is a




--------------------------------------------------------------------------------




tenant, subtenant or occupant thereunder, other than the Space Leases.
“Survey” shall mean the survey of each Property described on Schedule 1.1(b)
hereto.
“Taxes” shall mean any and all fees (including, without limitation,
documentation, recording, license and registration fees), taxes (including,
without limitation, net income, alternative, unitary, alternative minimum,
minimum franchise, value added, ad valorem, income, receipts, capital, excise,
sales, use, leasing, fuel, excess profits, turnover, occupation, property
(personal and real, tangible and intangible), transfer, recording and stamp
taxes, intangible taxes, levies, imposts, duties, charges, fees (including
impact fees), assessments, or withholdings of any nature whatsoever, general or
special, ordinary or extraordinary, and any transaction privileges or similar
taxes) imposed by or on behalf of a Governmental Authority, together with any
and all penalties, fines, additions to tax and interest thereon, whether
disputed or not..
“Tenants” shall mean the tenants under the Space Leases.
“Terminated Contracts” shall mean (a) the Contracts set forth on Schedule
1.1(a), (b) the WHM Management Agreement, (c) the Supplemental Leases other than
the Assumed Supplemental Leases and (d) the Terminated Franchise/Management
Agreements.
“Terminated Franchise/Management Agreement” shall have the meaning assigned
thereto in subsection 14.1(a).
“Termination Amounts” shall have the meaning assigned thereto in subsection
14.1(a).
“Termination of Franchise Agreement” shall have the meaning assigned thereto in
subsection 6.1(h).
“Title Affidavit” shall have the meaning assigned thereto in Section 8.5.
“Title Company” shall mean First American Title Insurance Company.
“Title Pro Forma” shall mean, with respect to each Property, the pro forma
owner's title policy of insurance issued by the Title Company and attached
hereto as Exhibit O.
“Title Policy” shall have the meaning set forth in Section 8.4.
“Transfer Notice” shall have the meaning assigned thereto in subsection 6.1(l).
“Union Agreement” shall mean (i) that certain Agreement effective as of June 1,
2012, by and between UNITE HERE Local 26, and WHM LLC and (ii) that certain
Memorandum of Agreement, dated May 25, 2012, by and between UNITE HERE Local 26,
and WHM LLC.
“Union Benefit Plans” shall mean all employee benefit plans provided for in the
Union Agreement.
“Union Represented Employees” shall have the meaning assigned thereto in
subsection 14.4(a).
“VCOC Letter Agreement” shall have the meaning assigned thereto in subsection
6.1(s).
“Violations” shall mean all violations of Applicable Law now or hereafter issued
or noted.




--------------------------------------------------------------------------------




“Voluntary Encumbrance” shall mean with respect to each Property, liens or
encumbrances that are affirmatively placed or caused to be placed on such
Property by the Sellers; provided, however, that the term “Voluntary
Encumbrance” as used in this Agreement shall not include the following: (a) any
Permitted Exceptions; (b) any title exceptions that are approved, waived or
deemed to have been approved or waived by the Buyer; and (c) any title
exceptions which, pursuant to a Space Lease for the Property or otherwise, are
to be discharged by a Tenant or occupant of the Property.
“WARN Act” shall mean the Worker's Adjustment and Retraining Notification Act of
1988, and any similar state and local law applicable, as amended from time to
time, and any regulations and guidance issued pursuant thereto.
“Washington DC Taxing Authority” shall mean the Office of Tax and Revenue of the
Government of the District of Columbia.
“Westin DC Audit Notice” shall mean that certain letter dated April 6, 2012,
from the Washington DC Taxing Authority to the Westin DC Owner with respect to
the audit of Westin DC Owner relating to (i) personal property taxes for the
years ended June 30, 2010 through June 30, 2012 and (ii) sales and use taxes for
July 1, 2009 through June 30, 2012.
“Westin DC Owner” shall have the meaning set forth on Schedule A.
“Westin San Diego Property” shall have the meaning assigned thereto on Schedule
A.
“Westin Washington DC Property” shall have the meaning set forth on Schedule A.
“WHM” shall mean WHM LLC, a Delaware limited liability company.
“WHM Management Agreement” shall mean the Management Agreement dated December 2,
2010, between WHM and W-Boston, LLC.
ARTICLE II
SALE, CONSIDERATION AND CLOSING


Section 2.1
Sale of Assets. (a) On the Closing Date and pursuant to the terms and subject to
the conditions set forth in this Agreement, the Sellers shall sell to the Buyer,
and the Buyer shall purchase from each of the Sellers, all of the Assets. It is
understood and expressly agreed that the closings of the sale and purchase of
all the Assets shall occur contemporaneously, that the Sellers have no
obligation to sell, and the Buyer has no right to purchase, less than all of the
Assets, and the sale of the Assets may not close unless the purchase of all of
the Assets closes contemporaneously.
(b) The transfer of each Asset to the Buyer shall include the transfer of all
Asset-Related Property with respect to the related Property. For purposes of
this Agreement, “Asset-Related Property” shall mean the following:


(i)all of the relevant Seller's right, title and interest in and to all
easements, rights of way, privileges, covenants, common interests and other
rights appurtenant to said Property and all right, title and interest of the
relevant Seller, if any, in and to any land lying in the




--------------------------------------------------------------------------------




bed of any street, road, avenue or alley, open or closed, in front of or
adjoining said Property and to the center line thereof;


(ii)all personal property, operating equipment and furniture, fixtures,
equipment, tools, supplies and other personal property, including any vehicles
(collectively, the “Personal Property”) (except items owned or leased by
Tenants, any Franchisor or any Manager or which are leased by the relevant
Seller (in which case the Buyer shall be assigned any rights and/or interests
such Seller may have in any such items to the extent assignable) owned by the
Sellers which are now, or may hereafter prior to the Closing Date be, placed in
or attached to the Property;


(iii)all food and beverages (alcoholic, to the extent transferable by this
Agreement and under applicable law, and non-alcoholic); engineering,
maintenance, and housekeeping supplies, including soap, cleaning materials and
matches; stationery and printing; and other supplies of all kinds, in each case
whether partially used, unused, or held in reserve storage for future use in
connection with the maintenance and operation of the Properties, which are on
hand on the date of this Agreement subject to such depletion and restocking as
shall occur and be made in the normal course of business but in accordance with
present standards, excluding, however, the Personal Property (collectively, the
“Consumables”);


(iv)to the extent they may be transferred under Applicable Law, all licenses,
permits and authorizations presently issued in connection with the operation of
all or any part of the relevant Property as it is presently being operated;


(v)to the extent assignable, all warranties and guarantees issued to the
relevant Seller by any manufacturer or contractor in connection with
construction or installation of equipment or any component of the improvements
included as part of the Property;


(vi)to the extent assignable, all of the relevant Seller's right, title and
interest in all other intangibles associated with the applicable Property,
including, without limitation, house bank funds, Assigned Accounts Receivable,
Bookings, goodwill, all URLs and websites, logos, designs, trade names, building
names, trademarks related to the property and other general intangibles relating
to such Property, and all telephone exchange numbers specifically dedicated and
identified with such Property, other than any such intangibles owned or held by
Tenants, any Franchisor or any Manager;


(vii)all merchandise located at the Properties and held for sale to guests and
customers thereof, or ordered for future sale at any Property as of the Cut-Off
Time, but not including any such merchandise owned by any Tenant, Franchisor or
Manager at any Property (“Retail Merchandise”);


(viii)all Space Leases and Assumed Contracts and all security and escrow
deposits held by the relevant Seller in connection with any such Space Lease or
Assumed Contract;


(ix)all books and records, including without limitation tenant files, tenant
lists and tenant marketing information relating to the relevant Property, each
to the extent in the applicable Seller's possession or reasonably obtainable by
such Seller (the “Books and Records”); and






--------------------------------------------------------------------------------




(x)the plans and specifications, engineering drawings and prints with respect to
the improvements, all operating manuals, and all books, data and records
regarding the physical components systems of the improvements at the Properties,
each to the extent in the Sellers' possession (or reasonably obtainable by the
Sellers) (the “Plans and Specifications”).


(c) Notwithstanding anything to the contrary contained in this Agreement, the it
is expressly agreed by the parties hereto that the following items are expressly
excluded from the Assets to be sold to the Buyer (collectively, the “Excluded
Assets”):


(i)Cash. Subject to Section 10.6 of this Agreement, all cash on hand or on
deposit in any house bank, operating account or other account maintained in
connection with the ownership, operation or management of any Property,
including, without limitation, any cash held in any reserves or escrow in
connection with the Existing Financing and reserves maintained by the Sellers or
any Manager pursuant to the terms of any Management Agreement;


(ii)Third Party Property. Any fixtures, personal property, equipment, trademarks
or other intellectual property or other assets which are owned by (A) the
supplier or vendor under any Contract, (B) the tenant under any Space Lease, (C)
any Employees, (D) any guests or customers of any Property, or (E) any Manager
or Franchisor, but excluding (i.e., the following shall be included in
Asset-Related Property and transferred to the Buyer at Closing) any rights
and/or interests the Sellers may have in the foregoing; and


(iii)Insurance Claims. Any insurance claims or proceeds arising out of or
relating to events that occur prior to the Closing Date, other than insurance
claims and proceeds which are to be assigned to the Buyer pursuant to the terms
of Section 9.2 of this Agreement in connection with a casualty.


Section 2.2        Purchase Price


(a)The aggregate consideration to be paid by the Buyer to the Sellers for the
Assets shall be $495,000,000 (the “Purchase Price”), which shall consist of (i)
cash in an amount equal to $420,000,000 (the “Cash Consideration”) and (ii) a
whole number of shares of newly-issued Common Stock, par value of $0.01 per
share, of the Buyer (the “Share Consideration”) equal to (A) $75,000,000 divided
by (B) the closing price of the Common Stock on the New York Stock Exchange on
July 9, 2012, provided that such number of shares shall not be greater than
7,500,000 or less than 7,142,857. The Purchase Price shall be paid to the
Sellers as follows:


(i)Simultaneously with the execution of this Agreement, the Buyer is delivering
to First American Title Insurance Company, as escrow agent (in such capacity,
“Escrow Agent”), cash in an amount equal to $50,000,000 (together with all
accrued interest thereon, the “Earnest Money”) in immediately available funds by
wire transfer to the Escrow Account. The Earnest Money shall be non-refundable
to the Buyer except as expressly provided in this Agreement;


(ii)At the Closing, (A) the Buyer shall deposit with the Escrow Agent, by wire
transfer of immediately available funds, an amount equal to the Balance of the
Cash Consideration, and (B) the Buyer shall register the Share Consideration in
the name of the applicable Seller or its designee by book entry in an account or
accounts designated by the Sellers,




--------------------------------------------------------------------------------




free and clear of all liens (other than those imposed by the Buyer's
organizational documents, the transfer restrictions imposed by the Registration
Rights Agreement and federal and state securities laws); provided, however, that
the Share Consideration shall be proportionately adjusted to reflect any share
splits, combination of shares, stock dividends, recapitalizations,
reorganizations or reclassifications with respect to the Common Stock of the
Buyer or any transaction in which the Common Stock is converted into other
securities or cash, in each case, occurring between the date of this Agreement
and the Closing Date. “Balance of the Cash Consideration” means (i) the Cash
Consideration, as such amount may be adjusted pursuant to the terms of Article X
hereof, minus (ii) the Earnest Money.


(b)Upon delivery to Escrow Agent by the Buyer, the Earnest Money will be
deposited by Escrow Agent in the Escrow Account, which shall be an
interest-bearing account acceptable to the Buyer and the Sellers and shall be
held in escrow in accordance with the provisions of Section 15.4. All interest
earned on the Earnest Money while held by Escrow Agent shall be paid to the
party to whom the Earnest Money is paid, except that if the Closing occurs, the
Buyer shall receive a credit for such interest in accordance with the terms of
this Agreement.


(c)No adjustment shall be made to the Purchase Price except as explicitly set
forth in this Agreement.


Section 2.3         The Closing
   
(a)Subject to the provisions of subsection 2.3(c) and subsection 5.1(b), the
closing of the sale and purchase of the Assets (the “Closing”) shall take place
on July 12, 2012 (the “Closing Date”), TIME BEING OF THE ESSENCE with respect to
such obligations hereunder on the Closing Date.


(b)The Closing shall be held on the Closing Date at 10:00 A.M. (EDT) by mutually
acceptable escrow arrangements. There shall be no requirement that the Seller
and the Buyer physically attend the Closing, and all funds and documents to be
delivered at the Closing shall be delivered to the Escrow Agent unless the
parties hereto mutually agree otherwise. The Buyer and the Seller hereby
authorize their respective attorneys to execute and deliver to the Escrow Agent
any additional or supplementary instructions as may be necessary or convenient
to implement the terms of this Agreement and facilitate the closing of the
transactions contemplated hereby, provided, however, that such instructions are
consistent with and merely supplement this Agreement and shall not in any way
modify, amend or supersede this Agreement.


(c)The Buyer shall have the right to adjourn the Closing for a period of up to
10 Business Days by delivery of written notice to the Sellers. Such notice shall
be delivered to the Sellers no later than 5:00 p.m. EDT on July 11, 2012, shall
state that the Buyer is exercising its right under this subsection 2.3(c) to
adjourn the Closing Date, and shall specify the adjourned Closing Date. If the
Buyer fails to deliver written notice which complies with the provisions of this
subsection 2.3(c) on or prior to the date and time specified in the immediately
preceding sentence, then the Buyer's right to adjourn the Closing Date pursuant
to this subsection 2.3(c) shall automatically terminate and be of no further
force or effect.


Section 2.4        Allocated Purchase Price






--------------------------------------------------------------------------------




The Sellers and the Buyer hereby agree that the Purchase Price shall be
allocated among the Properties as set forth on Schedule 2.4 (the “Allocated
Purchase Price”) for federal, state and local tax purposes, and further
allocated, as applicable, in accordance with the rules under Section 1060 of the
Code and the Treasury Regulations promulgated thereunder and any similar
provision of state, local or foreign law). The Buyer and each Seller shall (i)
cooperate in the filing of any forms (including Form 8594 under Section 1060 of
the Code) with respect to the Allocated Purchase Price, including any amendments
to such forms required pursuant to this Agreement with respect to any adjustment
to the Purchase Price and (ii) file all federal, state and local tax returns and
related tax documents consistent with such allocations, as the same may be
adjusted pursuant to the terms of Article X or any other provisions of this
Agreement, and not take any position (whether in audits, tax returns or
otherwise) inconsistent with such allocations unless otherwise required by
Applicable Law. Notwithstanding anything in this Agreement to the contrary, no
amendment to the Allocated Purchase Price shall be effective without the
approval and consent of the Buyer and the Sellers.


ARTICLE III
REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS OF THE SELLERS


Section 3.1        General Seller Representations and Warranties
Each Seller hereby represents and warrants to the Buyer as of the date of this
Agreement and as of the Closing Date as follows:
(a)Formation; Existence. It is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware.


(b)Power and Authority. It has all requisite limited liability company power and
authority to enter into this Agreement and the Closing Documents to which it is
a party, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and the Closing Documents to which it is a party
and the consummation of the transactions provided for in this Agreement and the
Closing Documents to which it is a party have been duly authorized by all
necessary action on its part. This Agreement has been duly executed and
delivered by it and constitutes, and the Closing Documents to be executed and
delivered by it, when executed and delivered at the Closing, and assuming due
authorization, execution and delivery by the Buyer, will constitute, its legal,
valid and binding obligation, enforceable against it in accordance with their
terms (except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights and by
general principles of equity (whether applied in a proceeding at law or in
equity)).


(c)No Consents. Except as set forth in Schedule 3.1(c), no consent, license,
approval, order, permit or authorization of, or registration, filing or
declaration with, any Governmental Authority or any other Person is required to
be obtained or made in connection with such Seller's execution, delivery and
performance of this Agreement, the Closing Documents to which it is a party or
any of the transactions required or contemplated hereby or thereby.


(d)No Conflicts. The execution, delivery and compliance with, and performance of
the terms and provisions of, this Agreement and the Closing Documents to which
it is a party does not and




--------------------------------------------------------------------------------




will not (with or without notice or lapse of time or both) (i) conflict with or
result in any violation of its organizational documents, (ii) conflict with or
result in any violation of any provision of any bond, note or other instrument
of indebtedness, contract, indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is bound or subject or (iii)
violate any Applicable Law relating to it or its properties.
(e)Foreign Person. It is not a “foreign person” as defined in Section 1445 of
the Code and the regulations issued thereunder.


(f)Anti-Terrorism Laws. It is currently in compliance with and shall at all
times during the term of this Agreement remain in compliance with the
regulations of the Office of Foreign Assets Control (“OFAC”) of the Department
of the Treasury (including those named on OFAC's Specially Designated and
Blocked Persons List) and any statute, executive order (including the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other action
by a Governmental Authority relating thereto.


(g)Knowledge and Experience. It has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
its investment in the Buyer and is able to bear such risks, and has obtained, in
its judgment, sufficient information to evaluate the merits and risks of such
investment. It has evaluated the risks of investing in the Buyer, understands
there are substantial risks of loss incidental to the acquisition of the Share
Consideration and has determined that it is a suitable investment for such
Seller.


(h)Accredited Investor Status. It is an “accredited investor” within the meaning
of Rule 501(a) promulgated under Regulation D of the Securities Act. To the
extent it is acquiring Share Consideration, it is doing so without a view to any
resale or distribution thereof; provided, however, that it reserves the right,
subject to the transfer restrictions set forth in the Registration Rights
Agreement, to sell or otherwise dispose of all or any portion of the Share
Consideration pursuant to a registration statement or exemption under the
Securities Act, and in compliance with applicable “blue sky” laws.


Section 3.2        Representations and Warranties of the Sellers as to the
Assets
Each Seller hereby represents and warrants to the Buyer as of the date hereof
and as of the Closing Date as follows:
(a)Material Contracts. To the Sellers' Knowledge, Schedule 3.2(a)(i) sets forth
a correct and complete list of the Material Contracts (and any amendments or
modification thereof) affecting any Property. Schedule 3.2(a)(ii) sets forth a
list of all Assumed Material Contracts affecting any Property and, except as set
forth on Schedule 3.2(a)(ii), (A) the Seller has delivered or made available to
the Buyer true and complete copies of such Assumed Material Contracts, and (B)
neither the Sellers nor to the Sellers' Knowledge, Managers have given or
received any written notice of any breach or default under any such Assumed
Material Contract that has not been cured.


(b)Space Leases. Schedule 3.2(b) sets forth a correct and complete list of all
Space Leases at each Property as of the date hereof. Such Space Leases (i) have
not been amended, supplemented or otherwise modified except as stated in
Schedule 3.2(b), and (ii) contain the entire agreement between the relevant
landlord and the tenants named therein. Except as set forth on Schedule 3.2(b),
(a) the Sellers have delivered or made available to the Buyer true and complete
copies the Space Leases, (b) neither the Sellers nor to the Sellers' Knowledge,
the applicable Manager, has given or received any written notice of any breach
or default under any Space Lease that has not been cured. (c) to the Sellers'
Knowledge, the Space Leases are in full force and effect, and (d) the rent roll
provided by the




--------------------------------------------------------------------------------




Sellers is complete and accurate in all material respects and reflects any
tenant arrearages and security deposits held by the Sellers under the Space
Leases as of the date hereof. Schedule 3.2(b) identifies all Leasing Costs that
are outstanding as of the date hereof.


(c)Supplemental Leases. Schedule 3.2(c) sets forth a correct and complete list
of all Supplemental Leases as of the date hereof. Except as set forth on
Schedule 3.2(c), (i) the Sellers have delivered or made available to the Buyer
true and complete copies of each Assumed Supplemental Lease, including any
amendments or modifications thereto, (ii) each Assumed Supplemental Lease
contains the entire agreement between the relevant Seller and the landlord named
therein, (iii) neither the Sellers nor, to the Sellers' Knowledge, the
applicable Manager, has given or received any written notice of any breach or
default under any Assumed Supplemental Lease that has not been cured, (iv) to
the Sellers' Knowledge, each Assumed Supplemental Lease is in full force and
effect, and (v) Schedule 3.2(c) identifies any security deposits posted by the
Sellers in respect of the Supplemental Leases.


(d)Condemnation. As of the date hereof, there are no condemnation or eminent
domain proceedings pending or, to the Sellers' Knowledge, threatened in writing
against any Property.


(e)Litigation. There are no litigations, actions, suits, arbitrations, orders,
decrees, claims, writs, injunctions, government investigations, proceedings
pending or, to the Sellers' Knowledge, threatened in writing against any Seller
or affecting any Seller or Property which, if determined adversely to such
entity, would adversely affect such Seller or Property. No Seller is a party to
or subject to the provision of any judgment, order, writ, injunction, decree or
award of any Governmental Authority which would adversely affect such Seller or
Property.


(f)Purchase Options. Except (1) as set forth on Schedule 3.2(f) hereto, (2) for
the rights of hotel guests (as it relates to rights to occupy only), (3) the
Permitted Exceptions and (4) for rights granted under any Space Leases (as it
relates to rights to occupy only), Management Agreements, Franchise Agreements
or Condominium Documents, there are no purchase contracts, rights of first
offer, rights of first refusal, or other options or agreements of any kind,
whereby any Person other than the Buyer has a right to lease, acquire title to
or otherwise occupy all or any portion of any Property.


(g)Ownership of the Personal Property. The Sellers have good and valid title to
the Personal Property and the same is (or will be at Closing) free and clear of
all liens, charges and encumbrances, other than the rights of any vendors or
suppliers under Contracts, any Permitted Exceptions and the rights, if any, of
the Franchisor under any applicable Franchise Agreement and the Manager under
any applicable Management Agreement.


(h)Environmental Matters. The Sellers have not received any written notice from
any Governmental Authority of any material Environmental Claims, Environmental
Liabilities or violations of any Environmental Laws with respect to any Property
which has not been cured.
\
(i)Bankruptcy. No Seller is debtor under any bankruptcy proceedings, voluntary
or involuntary, and has not made an assignment for the benefit of its creditors.


(j)Employees. The Sellers do not employ any Employees. All Employees who provide
services at the Properties are employees of the applicable Manager and not the
applicable Seller. Except for the Union Agreement or as set forth on Schedule
3.2(j), (i) none of the Sellers or, to the Sellers' Knowledge, any Manager is a
party to any collective bargaining agreement or other contract or agreement with
any labor organization that will be binding upon the Buyer (or its manager)
after the Closing, nor, to




--------------------------------------------------------------------------------




the Sellers' Knowledge, is any such agreement presently being negotiated, and
there are no activities and proceedings of any labor organization to organize
any Employees; (ii) to the Sellers' Knowledge, no labor strike, slowdown, work
stoppage, dispute, lockout or other labor controversy is in effect or
threatened; (iii) to the Sellers' Knowledge, no material unfair labor practice
charge or complaint is pending or threatened against Seller or any Manager with
respect to Employees; (iv) to the Sellers' Knowledge, no material grievance or
arbitration proceeding is pending or threatened, against the Sellers or any
Manager with respect to any Employees and (v) to the Sellers' Knowledge, each
Manager is currently operating the Properties in compliance in all material
respects with all laws applicable to its employment practices. Since December 2,
2010, none of the Sellers have established, contributed to or otherwise
participated in, any retirement, health insurance, vacation, pension, profit
sharing, fringe benefit or other benefit plans relating to the operation or
maintenance of the property. To the Sellers' Knowledge, since December 2, 2010,
each employee benefit plan covering Employees has been established and
administered in accordance with its terms, and in compliance in all material
respects with the applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, the Code and other Applicable Laws.


(k)Insurance. The Sellers have delivered (or made available to) the Buyer
complete and correct copies of insurance certificates evidencing the insurance
coverage with respect to each Property which is in place on the date hereof.


(l)Management Agreements. Schedule 3.2(l) sets forth a true and complete list of
each Management Agreement affecting any Property as of the date hereof. Except
as set forth on Schedule 3.2(l), (i) the Sellers have delivered or made
available to the Buyer true and complete copies of each Management Agreement,
and (ii) the Sellers have not given or received any written notice of any breach
or default under such Management Agreement that has not been cured.


(m)Franchise Agreements. Schedule 3.2(m) sets forth a true and complete list of
each Franchise Agreement affecting any Property as of the date hereof. Except as
set forth on Schedule 3.2(m), (i) the Sellers have delivered or made available
to the Buyer true and complete copies of each Franchise Agreement, and (ii) the
Sellers have not given or received any written notice of any breach or default
under such Franchise Agreement that has not been cured.


(n)Condominium Documents. Schedule 3.2(n) contains a true and complete list of
the material written agreements governing any condominium regime relating to a
Property, including any amendments or modification thereto (collectively, the
“Condominium Documents”), and the Sellers have delivered (or made available) to
the Buyer true and complete copies of such Condominium Documents. Except as set
forth on Schedule 3.2(n), (i) the Sellers have not given or received any written
notice of any breach or default under any Condominium Document that has not been
cured, and (ii) to the Sellers' Knowledge, the Condominium Documents are in full
force and effect.


(o)Gaming Activities. No Seller derives revenues from gambling activities at any
Property.


(p)Seller Financials. To the Sellers' Knowledge, each of the statements of
operations of the Properties for the year ended December 31, 2011 and the
interim period ended May 31, 2012 and comparable prior year period ended May 31,
2011 fairly presents in all material respects the results of operations of the
Properties for the periods set forth therein. These financial statements
have not been subject to the interim review procedures of an independent
registered public accounting firm or to a year end audit.  As such, these
results may be subject to normal and recurring adjustments that arise during
such procedures.  




--------------------------------------------------------------------------------




Section 3.3        Amendments to Schedules; Limitations on Representations and
Warranties of the Sellers


(a)The Sellers shall have the right to amend and supplement the representations
and warranties of the Sellers contained in this Agreement (including any
schedules attached hereto) from time to time prior to the Closing to reflect
changes since the Effective Date by providing a written copy of such amendment
or supplement to the Buyer; provided, however, that (i) the Sellers shall not
have the right to amend or supplement the representations and warranties of the
Sellers contained in this Agreement to reflect any change in facts or
circumstances that arises or results from a breach by the Sellers of the terms
of this Agreement, and (ii) any amendment or supplement to the representations
and warranties of the Sellers contained in this Agreement shall have effect only
for purposes of limiting the defense and indemnification obligations of the
Sellers post-Closing (should the Buyer elect to close notwithstanding any
failure of the condition set forth in Section 5.2(a) to be satisfied) for the
inaccuracy or untruth of the representation or warranty qualified by such
amendment or supplement, and shall have no effect for purposes of determining
whether the condition to the Buyer's obligation to close set forth in subsection
5.2(a) has been satisfied. Notwithstanding the foregoing, if the Buyer elects to
close with the knowledge of, and notwithstanding, any such failure of a
condition to its obligation to close, then the Buyer shall not be entitled to
bring any claims against the Sellers following the Closing due to a breach of a
representation or warranty based on any amendment or supplement described in
this subsection 3.3(a).
 
(b)Notwithstanding anything in this Agreement to the contrary, if the
representations and warranties relating to the Space Leases, Material Contracts,
Assumed Material Contracts, Management Agreements, Supplemental Leases or
Franchise Agreements set forth in Section 3.2 and the status of the tenants and
contract parties thereunder (other than the Sellers or their affiliates) were
true and correct as of the date of this Agreement, no change in circumstances or
status of such tenants or contract parties (e.g., defaults, bankruptcies or
other adverse matters relating to such tenants or contract parties) occurring
after the date hereof shall permit the Buyer to terminate this Agreement or
constitute grounds for the Buyer's failure to close unless such change in
circumstance or status is caused by a breach by the Sellers of their obligations
under this Agreement.


Section 3.4        Covenants of the Sellers Prior to Closing
From the date hereof until Closing, the Sellers shall:
(a)Insurance. Keep the Properties insured against fire and other hazards covered
by the insurance policies maintained (or policies that are similar in all
material respects) by the Sellers on the date of this Agreement.


(b)Operation. Operate and maintain each Property in the ordinary course of
business and generally consistent with the Sellers' past practices with respect
to such Property (including, without limitation, levels of FF&E, Consumables,
Personal Property and other Asset-Related Property, and acceptance and pursuit
of Bookings), except that the Sellers shall not be required to make any capital
improvement or replacements to such Property.


(c)New Contracts. Not enter into any new third party Contracts or Supplemental
Leases relating to any Assets, nor amend, supplement, waive any rights under,
grant any consents under (other than mandatory consents pursuant to the terms
thereof), terminate or otherwise modify any Assumed Contract, Assumed
Supplemental Lease, Management Agreement or Franchise Agreement without the
prior written consent of the Buyer, which consent may be granted or withheld in
the Buyer's




--------------------------------------------------------------------------------




reasonable discretion, provided, however:


(i)the Buyer's consent shall not be required with respect to any Contract or
Supplemental Lease that (A) is entered into by a Seller in the ordinary course
of business at, or for the benefit of, such Seller's Property, (B) is terminable
on 30 days' notice without cost or penalty to the Buyer and (C) requires the
payment of no more than $25,000 in any calendar year.
(ii)the Buyer's consent shall not be required with respect to any Contract which
does not meet the requirements of clauses (A) through (C) of clause (i) above
but is entered into by a Seller in connection with emergency maintenance or
repairs at a Property; provided that such Seller shall pay all of the costs of
such emergency maintenance or repairs and promptly notify the Buyer of the
existence of same and provide a copy of the applicable documentation.
(iii)the Buyer shall not unreasonably withhold its consent to any Contract which
does not meet the requirements of clause (A) through (C) of clause (i) above but
which is entered into by such Seller in connection with tenant improvement work
such Seller is required to perform for a Tenant pursuant to the express terms of
a Space Lease.


If a Seller enters into any third party Contract or Supplemental Lease after the
date of this Agreement with the approval of the Buyer or as permitted in clause
(i) through (iii) above, then such Contract or Supplemental Lease shall be
included in the definition of “Assumed Contract” or “Assumed Supplemental Lease”
and added to Schedule 3.2(a)(ii) (to the extent such Contract is a Material
Contract) or Schedule 3.2(c), as applicable, and shall be assigned to and
assumed by the Buyer at the Closing in accordance with this Agreement. If the
Buyer does not reject or approve a new Contract or Supplemental Lease, or an
amendment or modification to a Contract, Supplemental Lease, Management
Agreement or Franchise Agreement within five Business Days after receipt of a
copy thereof and express written request which contains an all-caps, boldface
reference to this Section 3.4(c) and the deemed consent provisions hereof, then
the Buyer shall be deemed to have approved such Contract, Supplemental Lease or
amendment or modification. Nothing in this Section 3.4(c) shall be deemed to
restrict the Sellers' ability to enter into Bookings in the ordinary course of
business.
(d)New Space Leases. Not enter into any new Space Leases without the prior
consent of the Buyer, which consent may be granted or withheld in the Buyer's
sole discretion. No Seller shall (i) execute any new lease, license or other
occupancy agreement (other than in the ordinary course to hotel guests) (each, a
“Lease”), (ii) amend, supplement, waive any rights under, grant any consents
under (other than mandatory consents pursuant to the terms thereof), terminate,
accept the surrender of, renew or otherwise modify any existing Space Lease or
(iii) approve any assignment or sublease of any existing Space Lease. If a
Seller enters into any new Lease, or renews any existing Space Lease (each such
new Lease or renewal, a “New Lease”) after the date of this Agreement with the
approval of the Buyer, then each such New Lease shall be included in the
definition of “Space Leases” herein and added to Schedule 3.2(b), and shall be
assigned to and assumed by the Buyer at the Closing in accordance with this
Agreement. If the Buyer does not reject or approve a new lease, license,
occupancy agreement, renewal or a Space Lease amendment within five Business
Days after receipt of a copy thereof and express written request which contains
an all-caps, boldface reference to this Section 3.4(d) and the deemed consent
provisions hereof, then the Buyer shall be deemed to have approved such new
lease, license, occupancy agreement, renewal or Space Lease amendment.
(e)Litigation. Except for compulsory counterclaims or to the extent necessary to
meet statute of limitations deadlines, not initiate or settle any material
litigation with respect to the Assets, and advise the Buyer promptly of any
litigation, arbitration proceeding or administrative hearing (including
condemnation) before any Governmental Authority which materially affects such
Seller or such Seller's Property and is instituted after the date of this
Agreement.




--------------------------------------------------------------------------------




(f)Performance under Agreements. Perform, or cause their agents to perform, all
obligations of the applicable Seller under the Assumed Supplemental Leases,
Assumed Material Contracts and Space Leases at or relating to such Seller's
Property in all material respects, provided, however, that the Sellers shall not
be required to make any capital improvement or replacements to any Property.
(g)Terminated Contracts. Terminate the Terminated Contracts. All termination
fees and any other costs and expenses relating to such termination shall be the
responsibility solely of the Sellers, and the Buyer shall have no responsibility
or liability therefor. No Seller shall assign to the Buyer, and the Buyer shall
not assume, any Terminated Contracts.
(h)Taxes, Charges, etc. Continue to pay or cause to be paid all Taxes, water and
sewer charges and material obligations under the Material Contracts in the
ordinary course of business.
(i)Transfer. From the date hereof until the earlier of the Closing Date or the
termination of this Agreement, neither the Sellers nor any affiliate of the
Sellers shall or shall cause any agent or representative of any of the foregoing
to, market for sale, or engage in discussions or negotiations with any party
other than the Buyer regarding an equity recapitalization or sale of all or a
portion of the Properties (or an equity recapitalization or sale of the direct
or indirect interests in all or a portion of the Properties).
(j)Material Notices. Provide the Buyer with written notice of all material
written notices received with respect to the Assets promptly following receipt
thereof.
(k)Cooperation. The Sellers agree to reasonably cooperate with the Buyer, at the
Buyer's request and at the Buyer's sole cost and expense, in connection with the
Buyer's attempts to issue Common Stock prior to the Closing Date in connection
with the transactions contemplated by this Agreement, including without
limitation by providing information relating to the Assets upon request and
making representatives available to discuss the Assets. The Buyer shall
indemnify and hold harmless the Sellers and the Seller-Related Entities from and
against any and all Losses suffered or incurred by them in connection with
alleged violations of securities laws relating to the Buyer's financing for the
transactions contemplated by this Agreement (other than in respect of
information provided by the Sellers and their affiliates).
(l)Excluded Assets. Nothing in this Section 3.4 shall restrict the Sellers'
rights with respect to any of the Excluded Assets described in clauses (i) or
(iii) of the definition thereof or give the Buyer any approval or other rights
with respect thereto.


Section 3.5            Bookings
The Buyer shall honor all existing Bookings and all other Bookings made in
accordance with this Agreement for any period beginning on or after the Closing
Date.
Section 3.6            Gaming Activities
The Sellers shall not generate revenues from gambling activities at any
Property.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS OF THE BUYER
Section 4.1        Representations and Warranties of the Buyer
The Buyer hereby represents and warrants to the Sellers as of the date of this
Agreement and as of the Closing Date, except as disclosed in the Buyer Reports
filed prior to the date hereof (excluding disclosures contained in any risk
factors or “forward-looking statements” or any other disclosures in the Buyer
Reports to the extent forward-looking in nature), as follows:
(a)Formation; Existence
It is a corporation duly incorporated, validly existing and in good standing
under the laws




--------------------------------------------------------------------------------




of the State of Maryland.
(b)Power and Authority
(i) It has all requisite corporate power and authority to enter into this
Agreement and the Closing Documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and the Closing Documents to which it is a party and the consummation
of the transactions provided for in this Agreement and the Closing Documents to
which it is a party have been duly authorized by all necessary action on its
part, and no vote of the holders of capital stock of the Buyer is necessary to
approve any of the transactions provided for in this Agreement and the Closing
Documents to which it is a party. This Agreement has been duly executed and
delivered by it and constitutes, and the Closing Documents to be executed and
delivered by it, when executed and delivered at the Closing and assuming due
authorization, execution and delivery by each Seller, will constitute, its
legal, valid and binding obligation, enforceable against it in accordance with
their terms (except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
and by general principles of equity (whether applied in a proceeding at law or
in equity)).
(ii) The Buyer has taken all action required to be taken by it so that the
execution and delivery of this Agreement and the Closing Documents to which it
is a party and the consummation of the transactions contemplated hereby and
thereby, including the issuance of the Share Consideration, will be exempt from
the requirements of any “fair price”, “moratorium”, “control share acquisition”,
“affiliate transaction”, “business combination” or other anti-takeover statute
of the State of Maryland.


(c)No Consents
No consent, license, approval, order, permit or authorization of, or
registration, filing or declaration with, any Governmental Authority or any
other Person is required to be obtained or made in connection with the Buyer's
execution, delivery and performance of this Agreement, the Closing Documents to
which it is a party or any of the transactions required or contemplated hereby
or thereby, except for an additional listing application to be filed with the
New York Stock Exchange and for filings to be made under the Securities Act or
the Exchange Act.
(d)No Conflicts
The execution, delivery and compliance with, and performance of the terms and
provisions of, this Agreement and the Closing Documents to which it is a party
does not and will not (with or without notice or lapse of time or both) (i)
conflict with or result in any violation of its organizational documents, (ii)
conflict with or result in any violation of any provision of any bond, note or
other instrument of indebtedness, contract, indenture, mortgage, deed of trust,
loan agreement, lease or other agreement or instrument to which it or its
subsidiaries are bound or subject, (iii) violate any Applicable Law relating to
the Buyer or its subsidiaries or their respective properties or (iv) result in
the creation or imposition of any lien, charge or encumbrance upon the Share
Consideration.
(e)Intentionally omitted
 
(f)Capitalization


(i)As of the date hereof, the authorized capital stock of the Buyer consists of
400,000,000 shares of common stock, par value $0.01 per share (the “Common
Stock”), and 10,000,000 shares of preferred stock, $0.01 par value per share
(the “Preferred Stock”). As of the close of business on the date prior to the
date hereof, 167,930,396 shares of Common Stock are




--------------------------------------------------------------------------------




issued and outstanding, all of which were validly issued, fully paid and
non-assessable and were issued free of preemptive rights, no shares of Preferred
Stock are issued and outstanding and there are up to 1,393,181 restricted shares
and options to purchase shares of Common Stock issued pursuant to the Buyer's
employee benefit plans. Except as set forth in the immediately preceding
sentence, as of the date hereof, there are not outstanding or authorized any (A)
capital stock, equity securities or voting securities of the Buyer, (B) except
for units of the Buyer's operating partnership (Diamond Rock Hospitality Limited
Partnership), all of which are held by the Buyer or a wholly-owned subsidiary of
the Buyer, securities of the Buyer or any subsidiary convertible into or
exchangeable for capital stock, equity securities or voting securities of the
Buyer or (C) options or other rights to acquire from the Buyer, and other than
the Share Consideration, shares of Common Stock that may be issued in connection
with financing the Cash Consideration and shares of Common Stock to be issued
pursuant to the Buyer's employee benefit plans, no obligation of the Buyer to
issue, any capital stock or equity securities, voting securities or securities
convertible or exchangeable for such shares of capital stock or other equity
interests or voting securities of the Buyer. Except as set forth in the
Registration Rights Agreement, the Buyer has not granted or agreed to grant to
any person any rights (including “piggy-back” registration rights) to have any
securities of the Buyer registered with the SEC or any other governmental
authority that have not been satisfied, and except for customary adjustments as
a result of share splits, combinations of shares, stock dividends,
reorganizations, recapitalizations, reclassifications or other similar events,
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Buyer (or in any agreement providing rights to security
holders) and the issuance and sale of the Share Consideration will not obligate
the Buyer to issue securities to any person (other than the Sellers) and will
not result in an adjustment to (or provide any Person the right to adjust) the
exercise, conversion, exchange or reset price under such securities.
(ii)The Share Consideration has been duly authorized and, when issued and
delivered pursuant to this Agreement, will be validly issued, fully paid and
non-assessable, and free and clear of any preemptive rights, all liens and any
other restrictions (other than restrictions imposed by the Buyer's
organizational documents and federal and state securities laws, and restrictions
imposed on the Share Consideration as set forth in the Registration Rights
Agreement). Assuming the accuracy of the representations and warranties of the
Sellers set forth in subsections 3.1(g) and 3.1(h), the issuance and delivery of
the Share Consideration is exempt from the registration requirements of the
Securities Act and of applicable state securities and “blue sky” laws, and
neither the Buyer nor any authorized representative or agent acting on the
Buyer's behalf has taken or will take any action hereafter that would cause the
loss of such exemption. As of the date of this Agreement, the Buyer is eligible
to register the Share Consideration for resale by the Sellers using Form S-3
promulgated under the Securities Act.
(iii)As of the date of this Agreement, there is no outstanding indebtedness for
borrowed money of the Buyer or its subsidiaries in excess of $50,000,000 in
principal amount, other than indebtedness reflected in the Buyer's consolidated
balance sheet as of March 23, 2012 included in its Form 10-Q for the quarter
ended March 23, 2012 or in the notes thereto.
(iv)The Buyer does not have a “poison pill” or similar stockholder rights plan.


(g)Buyer Reports; Financial Statements.


(i)The Buyer has filed or furnished, as applicable, on a timely basis, all
forms, statements, certifications, reports and documents required to be filed or
furnished by it with the SEC pursuant to the Securities Act or the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”) since January 1, 2010 (the




--------------------------------------------------------------------------------




forms, statements, certifications, reports and documents filed or furnished
since January 1, 2010 and those filed or furnished subsequent to the date hereof
through and including the Closing Date, including any amendments thereto, the
“Buyer Reports”). Each of the Buyer Reports, at the time of its filing or being
furnished, complied or, if not yet filed or furnished, will comply, in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act. As of their respective dates (or, if amended prior to the date
hereof, as of the date of such amendment), the Buyer Reports did not, and any
the Buyer Reports filed with or furnished to the SEC on or prior to the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading. As of the date of this Agreement, there are no material
outstanding or unresolved comments received from the SEC staff with respect to
the Buyer Reports.
(ii)Each of the consolidated balance sheets included in or incorporated by
reference into the Buyer Reports (including the related notes and schedules)
fairly presents in all material respects, or, in the case of the Buyer Reports
filed after the date hereof, will fairly present in all material respects, the
consolidated financial position of the Buyer and its consolidated subsidiaries
as of its date and each of the statements of consolidated income, cash flows and
stockholders' equity included in or incorporated by reference into the Buyer
Reports (including any related notes and schedules) fairly presents in all
material respects, or in the case of the Buyer Reports filed after the date
hereof, will fairly present in all material respects the financial position,
results of operations and cash flows, as the case may be, of the Buyer and its
consolidated subsidiaries for the periods set forth therein (subject, in the
case of unaudited statements, to notes and year-end adjustments), in each case
in accordance with GAAP applied on a consistent basis throughout the periods
indicated, except as may be noted therein and in compliance with, in all
material respects, applicable accounting requirements and the rules and
regulations of the SEC.
(iii)Neither the Buyer nor any of its subsidiaries has any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
other than liabilities and obligations (A) set forth in the Buyer's consolidated
balance sheet as of March 23, 2012 included in its Form 10-Q for the quarter
ended March 23, 2012 or in the notes thereto, (B) incurred in the ordinary
course of business consistent with past practice since March 23, 2012 or (C)
which would not reasonably be expected to have a Buyer Material Adverse Effect.


(h)Litigation
There are no litigations, actions, suits, arbitrations, orders, decrees, claims,
writs, injunctions, government investigations, proceedings pending or, to the
Buyer's Knowledge, threatened in writing against the Buyer or its subsidiaries
which, if determined adversely to such entity, would adversely affect the
ability of the Buyer to perform its obligations hereunder or would reasonably be
likely to have a Buyer Material Adverse Effect. Neither the Buyer nor any of its
subsidiaries is a party to or subject to the provisions of any judgment, order,
writ, injunction, decree or award of any Governmental Authority which would
adversely affect the ability of the Buyer to perform its obligations hereunder
or would reasonably be likely to have a Buyer Material Adverse Effect.
(i)REIT Status
. The Buyer (A) for all taxable years commencing with the taxable year ended
December 31, 2005, through December 31, 2011, has been subject to taxation as a
real estate investment trust within the meaning of Section 856 of the Code (a
“REIT” ) and has satisfied all requirements to qualify as a REIT for such years;
(B) has operated since December 31, 2011 in a manner consistent with the
requirements for qualification and taxation as a REIT; and (C) intends to
continue to operate in such a manner as to qualify as a REIT for the current
taxable year. To the Buyer's Knowledge, none of the




--------------------------------------------------------------------------------




transactions contemplated by this Agreement will prevent the Buyer from so
qualifying. No subsidiary of the Buyer is a REIT.
(j)Compliance with Laws
. The business of each of the Buyer and its subsidiaries have not been since
December 31, 2011, and are not being, conducted in violation of any Applicable
Law, including the FCPA and any OFAC regulations, and none of the Buyer or its
subsidiaries is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Buyer or any of its subsidiaries under), nor has the
Buyer or its subsidiaries received written notice of a claim that it is in
default under or that it is in violation of, any agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), in each case except for defaults
or violations that would not reasonably be likely to have a Buyer Material
Adverse Effect.
(k)Absence of Certain Changes
. Except as disclosed in the Buyer Reports filed prior to the date hereof, since
December 31, 2011 and through the date of this Agreement, (i) the Buyer and its
subsidiaries have conducted their respective businesses in the ordinary and
usual course of such businesses consistent with past practice, (ii) there has
not been an effect, event, development or change that, individually or in the
aggregate with all other effects, events, developments and changes, has had or
would reasonably be likely to have a Buyer Material Adverse Effect, (iii) the
Buyer has not altered its method of accounting in any material respect or the
identity of its auditors, and (iv) the Buyer has not declared or made any
dividend or distribution (other than regular quarterly cash dividends with
respect to its Common Stock, not in excess of $0.08 per share, with usual
declaration, record and payment dates and in accordance with the Buyer's past
dividend policy), or purchased, redeemed or made any agreements to purchase or
redeem any shares of Common Stock except for repurchases of shares of Common
Stock held by employees upon the termination of employment or in satisfaction of
tax withholdings.
(l)Amendment to the Buyer Representations.
The Buyer shall have the right to amend and supplement the representations and
warranties of the Buyer contained in this Agreement (including any schedules
attached hereto) from time to time prior to the Closing to reflect changes since
the Effective Date by providing a written copy of such amendment or supplement
to the Sellers; provided, however, that (i) the Buyer shall not have the right
to amend or supplement the representations and warranties of the Buyer contained
in this Agreement to reflect any change in facts or circumstances that arises or
results from a breach by the Buyer of the terms of this Agreement, and (ii) any
amendment or supplement to the representations and warranties of the Buyer
contained in this Agreement shall have effect only for purposes of limiting the
defense and indemnification obligations of the Buyer post-Closing (should the
Sellers elect to close notwithstanding any failure of the condition set forth in
subsection 5.1(a)) for the inaccuracy or untruth of the representation or
warranty qualified by such amendment or supplement, and shall have no effect for
purposes of determining whether the condition to Sellers' obligation to close
set forth in subsection 5.1(a) has been satisfied. Notwithstanding the
foregoing, if the Sellers elect to close with knowledge of, and notwithstanding
any such failure of a condition to their obligation to close, then the Sellers
shall not be entitled to bring any claims against the Buyer following the
Closing due to a breach of a representation or warranty based on any amendment
or supplement described in this subsection 4.1(l).


Section 4.2        Certain Interim Covenants of the Buyer


(a)Interim Operations. The Buyer covenants and agrees that, after the date




--------------------------------------------------------------------------------




hereof and through the Closing Date (unless the Sellers shall otherwise approve
in writing (such approval not to be unreasonably withheld, conditioned or
delayed)), and except as otherwise expressly contemplated by this Agreement or
as required by Applicable Laws, the business of the Buyer and its subsidiaries
shall be conducted in all material respects in the ordinary course consistent
with past practice; provided that the foregoing shall not restrict the Buyer
from any actions necessary or appropriate to consummate the transactions
contemplated hereby, including, without limitation, taking actions in order to
finance the Cash Consideration including issuing debt or equity in connection
with financing the Cash Consideration.
(b)Dividends. The Buyer covenants and agrees that, after the date hereof and
through the Closing Date, the Buyer shall not declare or make any dividend or
distribution other than regular quarterly cash dividends with respect to its
Common Stock, not in excess of $0.08 per share, with usual declaration record
and payment dates and in accordance with the Buyer's past dividend policy.
(c)NYSE Listing. The Buyer shall use its reasonable best efforts to cause the
Share Consideration to be approved for listing on the New York Stock Exchange
prior to the Closing Date.


ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
Section 5.1        Conditions Precedent to the Sellers' Obligations
The obligation of the Sellers to consummate the transfer of the Assets to the
Buyer on the Closing Date is subject to the satisfaction (or waiver by the
Sellers) as of the Closing of the following conditions:
(a)Each of the representations and warranties made by the Buyer in this
Agreement that are not qualified by Buyer Material Adverse Effect shall be true
and correct in all material respects when made and on and as of the Closing Date
as though such representations and warranties were made on and as of the Closing
Date (unless such representation or warranty is made on and as of a specific
date, in which case it shall be true and correct in all material respects as of
such date) and each of the representations and warranties made by the Buyer that
are qualified by Buyer Material Adverse Effect shall be true and correct when
made without giving effect to any other qualifications or limitations as to
materiality set forth therein.
(b)Since the date of this Agreement, there shall not have been an effect, event,
development or change that, individually or in the aggregate with all other
effects, events, developments and changes, has had or would be reasonably likely
to have a Buyer Material Adverse Effect; provided, however, if the Sellers claim
in good faith that the condition in this subsection 5.1(b) shall not be
satisfied as of the Closing Date, then they shall make such assertion in a
written notice delivered to the Buyer on or prior to the Closing Date, which
notice shall set forth in reasonable detail the reasons for such claim. The
Buyer shall have a period of ten (10) Business Days from receipt of such notice
to deliver written notice to the Sellers of the Buyer's election (such election,
the “Cash Consideration Election”) to consummate the Closing without providing
the Share Consideration by causing the portion of the Cash Consideration to be
paid at Closing to be increased to $495,000,000. If the Buyer delivers written
notice of the Cash Consideration Election within the time period required above,
(i) the Closing shall be adjourned to the date specified in the Buyer's written
notice of the Cash Consideration Election, which date shall not exceed five (5)
Business Days from the date of the Cash Consideration Election, in order to make
the necessary arrangements and revisions to this Agreement to reflect the
following provisions, (ii) the condition set forth in this subsection 5.1(b)
shall be deemed omitted from this Agreement, (iii) the representations and
warranties set forth in subsection 4.1(b)(ii) and 4.1(f) through 4.1(k), shall
be deemed omitted from this Agreement (including for purposes of determining
whether the condition in subsection 5.1(a) shall have been satisfied ), (iv) the
covenants set forth in Section 4.2 shall be deemed omitted from




--------------------------------------------------------------------------------




this Agreement (including for purposes of determining whether the condition in
subsection 5.1(c) shall have been satisfied), (v) all provisions and
deliverables associated with the Share Consideration, the Registration Rights
Agreement and all other related matters shall be deemed omitted from this
Agreement and (vi) except as provided in the preceding clauses (ii) through (v),
all other conditions to each party's obligation to consummate the transactions
under this Agreement shall be satisfied (or waived by such party) as of the
adjourned Closing Date. If the Buyer fails to make the Cash Consideration
Election within the time period required under this subsection 5.1(b), then the
condition to the Sellers' obligation to close contained in this subsection
5.1(b) shall be deemed not to have been satisfied and the provisions of
subsection 13.1(a)(i) and subsection 13.1(b) shall apply. Upon making the Cash
Consideration Election pursuant to this subsection 5.1(b), the Buyer's right to
adjourn the Closing Date under subsection 2.3(c) of this Agreement shall
automatically terminate and be of no further force or effect.
(c)The Buyer shall have performed or complied in all material respects with each
material obligation and material covenant required by this Agreement to be
performed or complied with by the Buyer on or before the Closing;
(d)The Sellers shall have received a duly executed officer's certificate from
the Buyer certifying as to the matters set forth in clauses (a) through (c)
above.
(e)The Sellers shall have received all of the documents required to be delivered
by the Buyer under Article VI;
(f)The Sellers shall have received the Cash Consideration and the Share
Consideration in accordance with Section 2.2 and all other amounts due to the
Sellers hereunder; and
(g)No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any governmental authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the Assets or the
consummation of any other transaction contemplated hereby.


Section 5.2        Conditions Precedent to the Buyer's Obligations
The obligation of the Buyer to purchase and pay for the Assets is subject to the
satisfaction (or waiver by the Buyer) as of the Closing of the following
conditions:
(a)Each of the representations and warranties made by each Seller in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date (unless such representation or warranty is
made on and as of a specific date, in which case it shall be true and correct in
all material respects as of such date).
(b)Each Seller shall have performed or complied in all material respects with
each material obligation and material covenant required by this Agreement to be
performed or complied with by such Seller on or before the Closing;
(c)The Buyer shall have received a duly executed and sworn officer's certificate
from the Sellers certifying as to the matters set forth in clauses (a) and (b)
above;
(d)No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any governmental authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the applicable Assets
or the consummation of any other transaction contemplated hereby;
(e)Title to each Property shall be delivered to the Buyer in the manner required
under Section 8.1; and
(f)The Buyer shall have received all of the documents required to be delivered
by the Sellers under Article VI.
ARTICLE VI




--------------------------------------------------------------------------------




CLOSING DELIVERIES


Section 6.1        Buyer Deliveries
The Buyer shall deliver the following documents at Closing:
(a)evidence that the Share Consideration has been issued and delivered to the
Sellers as provided in Section 2.2;
(b)by wire transfer of immediately available federal funds, the Balance of the
Cash Consideration;
(c)an assignment and assumption of landlord's interest in the Space Leases at
each Property (each, an “Assignment of Leases”), duly executed by the Buyer in
substantially the form of Exhibit B hereto;
(d)an assignment and assumption of the Assumed Contracts with respect to each
Property (each, an “Assignment of Contracts”) duly executed by the Buyer in
substantially the form of Exhibit C hereto;
(e)subject to Section 14.2 with respect to the San Diego Business Center Lease,
an assignment and assumption of the Assumed Supplemental Leases with respect to
the Assumed Supplemental Leases (each, an “Assignment of Assumed Supplemental
Leases”) duly executed by the Buyer in substantially the form of Exhibit M
hereto;
(f)an assignment and assumption of the Union Agreement in substantially the form
attached as Exhibit D or in such other form as may be approved by the Union and
reasonably acceptable to the Buyer and the Sellers (the “Assignment of Union
Contract”), duly executed by the Buyer;
(g)subject to Section 14.1, an assignment and assumption of Franchise Agreement
with respect to the Franchise Agreement relating to the Westin San Diego
Property and the Westin Washington DC Property in the form attached hereto as
Exhibit E, with such modifications thereto as may be approved by Westin Hotel
Management, L.P. and reasonably acceptable to the Buyer and the Sellers (each,
an “Assignment of Franchise Agreement”), duly executed by the Buyer;
(h)subject to Section 14.1, a termination of the Franchise Agreement with
respect to the Franchise Agreement relating to the Hilton Boston Property and
the Hilton Burlington Property, each in substantially the form attached as
Exhibit Q hereto (each, a “Termination of Franchise Agreement”), duly executed
by Hilton Franchise LLC;
(i)subject to Section 14.1, an assignment and assumption of Management Agreement
with respect to each Management Agreement other than the WHM Management
Agreement (each, an “Assignment of Management Agreement”), duly executed by the
Buyer in substantially the form of Exhibit F hereto;
(j)the Interim Management Agreement relating to the Hilton Boston Property (the
“Interim Management Agreement”), duly executed by the Buyer in substantially the
form of Exhibit R hereto;
(k)the Registration Rights and Lock-Up Agreement attached hereto as Exhibit A
(the “Registration Rights Agreement”), duly executed by the Buyer;
(l)a notice letter to the Tenants at each Property, the counterparties under
each Assumed Supplemental Lease (collectively, the “Transfer Notices”) duly
executed by the Buyer, in the forms of Exhibit G attached hereto;
(m)an Assignment of Licenses, Permits, Warranties and General Intangibles of
each Seller, duly executed by the Buyer;
(n)such other assignments, instruments of transfer, and other documents as the
Sellers may reasonably require in order to complete the transactions
contemplated hereunder, in each case, duly executed by the Buyer;




--------------------------------------------------------------------------------




(o)a duly executed and sworn Secretary's Certificate from the Buyer certifying
that the Buyer has taken all necessary action to authorize the execution of all
documents being delivered hereunder and the consummation of all of the
transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(p)an executed and acknowledged Incumbency Certificate from the Buyer certifying
the authority of the officers of the Buyer to execute this Agreement and the
other documents delivered by the Buyer to the Sellers at the Closing;
(q)all transfer tax returns, to the extent required by law and the regulations
issued pursuant thereto, in connection with the payment of all state or local
real property transfer taxes that are payable or arise as a result of the
consummation of the transactions contemplated by this Agreement, in each case,
as prepared by the relevant Seller and duly executed by the Buyer;
(r)a closing statement prepared by the Title Company and approved by the Sellers
and the Buyer, consistent with the terms of this Agreement (the “Closing
Statement”); duly executed by the Buyer;
(s)the letter agreement with respect to “venture capital operating company”
matters in the form attached hereto as Exhibit S (the “VCOC Letter Agreement”),
duly executed by the Buyer;
(t)a Preliminary Change of Ownership Report with respect to the Westin San Diego
Property, duly executed and acknowledged by the Buyer; and
(u)a Vermont Property Transfer Tax Return and a Vermont Non-Residential Real
Estate Withholding Return (Form RW-171), each, duly executed and acknowledged by
the Buyer.


Section 6.2        Sellers Deliveries
The Sellers shall deliver the following documents at Closing:
(a)with respect to each Property, a deed (a “Deed”) in substantially the form
attached hereto as Exhibits H-1 through H-4, as applicable, duly executed and
acknowledged by the relevant Seller;
(b)an Assignment of Leases with respect to the Space Leases at each Property,
duly executed by the relevant Seller;
(c)an Assignment of Contracts with respect to the Assumed Contracts at each
Property, duly executed by the relevant Seller;
(d)subject to Section 14.2 with respect to the San Diego Business Center Lease,
an Assignment of Assumed Supplemental Leases, duly executed by the relevant
Seller;
(e)a bill of sale with respect to the Personal Property located at each
Property, (a “Bill of Sale”) duly executed by the relevant Seller in
substantially the form of Exhibit I hereto;
(f)an assignment of all warranties, permits, licenses and intangibles with
respect to each Property, each in the form of Exhibit J attached hereto (an
“Assignment of Licenses, Permits, Warranties and General Intangibles”), duly
executed by the relevant Seller;
(g)subject to Section 14.1, an Assignment of Franchise Agreement with respect to
the Franchise Agreements relating to the Westin San Diego Property and the
Westin Washington DC Property, duly executed by the relevant Seller;
(h)subject to Section 14.1, a Termination of Franchise Agreement with respect to
the Franchise Agreements relating to the Hilton Boston Property and the Hilton
Burlington Property, duly executed by the relevant Seller;
(i)subject to Section 14.1, an Assignment of Management Agreement with respect
to each Management Agreement other than the WHM Management Agreement, duly
executed by the relevant Seller;
(j)a termination of the WHM Management Agreement in substantially the form of
Exhibit N hereto, duly executed by the relevant Seller and WHM;




--------------------------------------------------------------------------------




(k)the Interim Management Agreement, duly executed by WHM;
(l)payoff letters from the lender(s) with respect to the Existing Financing;
(m) the Registration Rights Agreement, duly executed by an affiliate of the
Sellers named therein;
(n)the Transfer Notices, duly executed by the relevant Seller;
(o) the Assignment of Union Contract, duly executed by the relevant Seller;
(p)such other assignments, instruments of transfer, and other documents as the
Buyer may reasonably require in order to complete the transactions contemplated
hereunder, in each case, duly executed by the applicable Seller;
(q)a duly executed and sworn Secretary's Certificate from each Seller certifying
that such Seller has taken all necessary action to authorize the execution of
all documents being delivered hereunder and the consummation of all of the
transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(r)an executed and acknowledged Incumbency Certificate from each Seller
certifying the authority of the officers of such Seller to execute this
Agreement and the other documents delivered by such Seller to the Buyer at the
Closing;
(s)all transfer tax returns which are required by law and the regulations issued
pursuant thereto in connection with the payment of all state or local real
property transfer taxes that are payable or arise as a result of the
consummation of the transactions contemplated by this Agreement, in each case,
as prepared and duly executed by the relevant Seller;
(t)an affidavit that the relevant Seller is not a “foreign person” within the
meaning of the Foreign Investment in Real Property Tax Act of 1980, as amended,
in substantially the form of Exhibit K hereto;
(u)the Closing Statement, duly executed by the Sellers;
(v)a Title Affidavit, duly executed by each Seller;
(w)resignation of the members of the condominium board with respect to the
Westin San Diego Property which were appointed by a Seller;
(x)the originals, or if unavailable, copies of all permits, licenses and
material governmental approvals in the possession of Seller, if any, including,
without limitation, the current certificates of occupancy, Franchise Agreements,
Assumed Contracts, books and records relating to the Assets, Space Leases and
Supplemental Leases. Posting of such items on the electronic datasite for the
transaction on or prior to the Closing Date or the location of such items at the
applicable Property on the Closing Date shall constitute delivery to the Buyer;
(y)all combinations to safes, keys, codes, and passcards relating to the
operation of the Assets. Posting of such items on the electronic datasite for
the transaction on or prior to the Closing Date or the location of such items at
the applicable Property on the Closing Date shall constitute delivery to the
Buyer;
(v)the VCOC Letter Agreement, duly executed by certain affiliates of the Sellers
named therein;
(z)a California Form 593-C Real Estate Withholding Certificate with respect to
the Westin San Diego Property, duly executed and acknowledged by the relevant
Seller; and
(aa)a Vermont Property Transfer Tax Return, duly executed and acknowledged by
the relevant Seller.


Section 6.3        Cooperation
In the event any Asset-Related Property is not assignable (such as a letter of
credit that is not transferable), the Sellers shall use commercially reasonable
efforts to provide the Buyer, at no cost to the Sellers, with the economic
benefits of such property by enforcing rights in such property (at the Buyer's
direction) for the benefit and at the expense of the Buyer or by reasonably
cooperating with the




--------------------------------------------------------------------------------




Buyer's efforts to obtain replacements for such Asset-Related Property, at the
sole cost and expense of the Buyer.
ARTICLE VII
INSPECTION
Section 7.1        General Right of Inspection
Prior to the Closing, the Buyer and its agents shall have the right, upon
reasonable prior written notice to the Sellers (which shall in any event be at
least 24 hours in advance) and at the Buyer's sole cost, risk and expense, to
inspect each Property during normal business hours, provided, however, that any
such inspection shall not unreasonably impede the normal day‑to‑day business
operation of such Property and, provided, further, that a representative of the
Seller shall be entitled to accompany the Buyer and its agents on such
inspection (it being agreed that the Sellers shall use commercially reasonable
efforts to make its agents available during the Buyer's preferred times for any
such inspection upon prior reasonable notice). Notwithstanding the foregoing,
the Buyer shall not have the right to interview any tenants, hotel guests or
licensees, or other users or occupants of such Property, without the prior
written consent of the Sellers (which may be granted or denied in the Sellers'
reasonable discretion), or to do any invasive testing of such Property without
the prior written consent of the Sellers (which may be granted or denied in the
Sellers' sole and absolute discretion). A representative of the Sellers shall be
entitled to accompany the Buyer and its agents on any such permitted interviews
and testing, provided, however, that the Buyer may consult with its advisors,
potential operators and sales people without the Sellers being present. The
Buyer's right of inspection of each Property shall be subject to the rights of
tenants under the Space Leases, hotel guests and licensees, the rights of the
Manager under the relevant Management Agreement and the rights of the Franchisor
under the relevant Franchise Agreement, as applicable. Prior to any such
inspection, the Buyer shall deliver to the Sellers certificates reasonably
satisfactory to the Sellers evidencing that the Buyer's consultants and agents
carry and maintain such general liability insurance policies with such companies
and in such scope and amounts as are acceptable to the Sellers in their
reasonable discretion, in all cases naming the relevant Seller as an additional
insured and loss payee thereunder. The Buyer hereby indemnifies and agrees to
defend and hold the Sellers harmless from and against all Losses arising out of,
resulting from relating to or in connection with or from any such inspection by
the Buyer or its agents, except to the extent (i) such claim or damage was
caused solely by the Sellers or the Sellers' agents or (ii) the Losses relate to
a pre-existing condition at any Asset that was merely discovered but not created
or exacerbated by the Buyer. At the Sellers' request, the Buyer will promptly
furnish to the Sellers copies of any environmental or engineering reports (which
did not contain any proprietary information regarding the Buyer) received by the
Buyer relating to any inspections of any Property. The provisions of this
Section 7.1 shall survive the Closing and/or any termination of this Agreement.
Notwithstanding the foregoing rights to inspect, the Buyer acknowledges that
there is no “due diligence period” or “due diligence termination right” in this
Agreement and the Buyer does not have the right to terminate this Agreement
based on the results of such inspections other than pursuant to an express
termination right set forth in this Agreement.
Section 7.2        Examination
(a)Before entering into this Agreement, the Buyer has made such examination of
the Assets and all other matters affecting or relating to the transactions
contemplated hereunder as the Buyer has deemed necessary. In entering into this
Agreement, the Buyer has not been induced by and has not relied upon any written
or oral representations, warranties or statements, whether express or implied,
made by the Seller or any partner or member of the Sellers, or any affiliate,
agent, employee, or other representative of any of the foregoing, or by any
broker or any other Person representing or




--------------------------------------------------------------------------------




purporting to represent the Sellers with respect to the Assets, the Condition of
the Assets or any other matter affecting or relating to the transactions
contemplated hereby, other than those expressly set forth in this Agreement. The
Buyer's obligations under this Agreement shall not be subject to any
contingencies, diligence or conditions except as expressly set forth in this
Agreement. The Buyer acknowledges and agrees that, except as expressly set forth
herein, the Sellers make no representations or warranties whatsoever, whether
express or implied or arising by operation of law, with respect to any Assets or
the Condition of the Assets. THE BUYER AGREES THAT THE ASSETS WILL BE SOLD AND
CONVEYED TO (AND ACCEPTED BY) THE BUYER AT THE CLOSING IN THEN EXISTING
CONDITION OF THE ASSETS, AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY
WRITTEN OR VERBAL REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED OR ARISING BY OPERATION OF LAW, OTHER THAN AS EXPRESSLY SET FORTH IN
THIS AGREEMENT. Without limiting the generality of the foregoing, except as set
forth in this Agreement, the transactions contemplated by this Agreement are
without statutory, express or implied warranty, representation, agreement,
statement or expression of opinion of or with respect to the Condition of the
Assets or any aspect thereof, including, without limitation, (i) any and all
statutory, express or implied representations or warranties related to the
suitability for habitation, merchantability, or fitness for a particular
purpose, (ii) any statutory, express or implied representations or warranties
created by any affirmation of fact or promise, by any description of the Assets,
or by operation of law and (iii) all other statutory, express or implied
representations or warranties by the Sellers whatsoever. The Buyer acknowledges
that the Buyer has knowledge and expertise in financial and business matters
that enable the Buyer to evaluate the merits and risks of the transactions
contemplated by this Agreement. For purposes of this Agreement, the term
“Condition of the Assets” means the following matters:


i.Physical Condition of the Property. The quality, nature and adequacy of the
physical condition of each Property, including, without limitation, the quality
of the design, labor and materials used to construct the improvements included
in such Property; the condition of structural elements, foundations, roofs,
glass, mechanical, plumbing, electrical, HVAC, sewage, and utility components
and systems; the capacity or availability of sewer, water, or other utilities;
the geology, flora, fauna, soils, subsurface conditions, groundwater,
landscaping, and irrigation of or with respect to such Property, the location of
such Property in or near any special taxing district, flood hazard zone,
wetlands area, protected habitat, geological fault or subsidence zone, hazardous
waste disposal or clean-up site, or other special area, the existence, location,
or condition of ingress, egress, access, and parking; the condition of the
personal property and any fixtures; and the presence of any asbestos or other
Hazardous Materials, dangerous, or toxic substance, material or waste in, on,
under or about such Property and the improvements located thereon. “Hazardous
Materials” means (A) those substances included within the definitions of any one
or more of the terms “hazardous substances,” “toxic pollutants,” “hazardous
materials,” “toxic substances,” and “hazardous waste” or otherwise characterized
as hazardous, toxic, or harmful to human health or the environment, under
Environmental Laws, (B) petroleum, radon gas, lead based paint, asbestos or
asbestos containing material and polychlorinated biphenyls and (C) mold or water
conditions which may exist at such Property or other matters governed by any
applicable federal, state or local law or statue.
ii.Adequacy of the Assets. The economic feasibility, cash flow and expenses of
any Asset, and habitability, merchantability, fitness, suitability and adequacy
of any Property for any particular use or purpose.
iii.Legal Compliance of the Assets. The compliance or non-compliance of any
Seller or the operation of any Property or any part thereof in accordance with,
and the contents of, (A) all codes, laws, ordinances, regulations, agreements,
licenses, permits, approvals and




--------------------------------------------------------------------------------




applications of or with any governmental authorities asserting jurisdiction over
such Property, including, without limitation, those relating to zoning,
building, public works, parking, fire and police access, handicap access, life
safety, subdivision and subdivision sales, and Hazardous Materials, dangerous,
and toxic substances, materials, conditions or waste, including, without
limitation, the presence of Hazardous Materials in, on, under or about such
Property that would cause state or federal agencies to order a cleanup of such
Property under any applicable legal requirements, all Vermont environmental
statutes and regulations, including but not limited to Vermont Act 250 (10
V.S.A. §§ 6001 et seq.) and the Vermont Environmental Protection Rules and (B)
all agreements, covenants, conditions, restrictions (public or private),
condominium plans, development agreements, site plans, building permits,
building rules, and other instruments and documents governing or affecting the
use, management, and operation of such Property.
iv.Matters Disclosed in the Schedules and the Asset File. Those matters referred
to in this Agreement and the documents listed on the Schedules attached hereto
and the matters disclosed in the Asset File, although the foregoing shall not
qualify any of the representations and warranties expressly set forth in this
Agreement.
v.Insurance. The availability, cost, terms and coverage of liability, hazard,
comprehensive and any other insurance of or with respect to any Property.
vi.Condition of Title. Except as expressly provided in this Agreement to the
contrary, the condition of title to any Property, including, without limitation,
vesting, legal description, matters affecting title, title defects, liens,
encumbrances, boundaries, encroachments, mineral rights, options, easements, and
access; violations of restrictive covenants, zoning ordinances, setback lines,
or development agreements; the availability, cost, and coverage of title
insurance; leases, rental agreements, occupancy agreements, rights of parties in
possession of, using, or occupying such Property; and standby fees, taxes, bonds
and assessments.


Section 7.3        RELEASE
  
THE BUYER HEREBY AGREES THAT EACH SELLER, AND EACH OF ITS PARTNERS, MEMBERS,
TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, PROPERTY MANAGERS,
ASSET MANAGERS, AGENTS, ATTORNEYS, AFFILIATES AND RELATED ENTITIES, HEIRS,
SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”) SHALL BE, AND ARE
HEREBY, FULLY AND FOREVER RELEASED AND DISCHARGED FROM ANY AND ALL LIABILITIES,
LOSSES, CLAIMS (INCLUDING THIRD PARTY CLAIMS), DEMANDS, DAMAGES (OF ANY NATURE
WHATSOEVER), CAUSES OF ACTION, COSTS, PENALTIES, FINES, JUDGMENTS, REASONABLE
ATTORNEYS' FEES, CONSULTANTS' FEES AND COSTS AND EXPERTS' FEES (COLLECTIVELY,
THE “CLAIMS”) WITH RESPECT TO ANY AND ALL CLAIMS, WHETHER DIRECT OR INDIRECT,
KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON ACCOUNT OF OR IN ANY
WAY BE CONNECTED WITH THE ASSETS OR THE PROPERTY OF SUCH SELLER, INCLUDING,
WITHOUT LIMITATION, THE PHYSICAL, ENVIRONMENTAL AND STRUCTURAL CONDITION OF THE
PROPERTY OF SUCH SELLER OR ANY LAW OR REGULATION APPLICABLE THERETO, INCLUDING,
WITHOUT LIMITATION, ANY CLAIM OR MATTER (REGARDLESS OF WHEN IT FIRST APPEARED)
RELATING TO OR ARISING FROM (A) THE PRESENCE OF ANY ENVIRONMENTAL PROBLEMS, OR
THE USE, PRESENCE, STORAGE, RELEASE, DISCHARGE, OR MIGRATION OF HAZARDOUS
MATERIALS ON, IN, UNDER OR AROUND SUCH PROPERTY, REGARDLESS OF WHEN SUCH
HAZARDOUS MATERIALS WERE FIRST INTRODUCED IN, ON OR ABOUT SUCH PROPERTY,
INCLUDING, WITHOUT LIMITATION ANY RIVER SITE CLAIMS, (B) ANY PATENT OR LATENT
DEFECTS OR DEFICIENCIES WITH




--------------------------------------------------------------------------------




RESPECT TO SUCH PROPERTY, (C) ANY AND ALL MATTERS RELATED TO SUCH PROPERTY OR
ANY PORTION THEREOF, INCLUDING WITHOUT LIMITATION, THE CONDITION AND/OR
OPERATION OF SUCH PROPERTY AND EACH PART THEREOF, AND (D) THE PRESENCE, RELEASE
AND/OR REMEDIATION OF ASBESTOS AND ASBESTOS CONTAINING MATERIALS IN, ON OR ABOUT
SUCH PROPERTY REGARDLESS OF WHEN SUCH ASBESTOS AND ASBESTOS CONTAINING MATERIALS
WERE FIRST INTRODUCED IN, ON OR ABOUT SUCH PROPERTY; PROVIDED, HOWEVER, THAT IN
NO EVENT SHALL RELEASEES BE RELEASED FROM ANY CLAIMS ARISING PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT OR ANY SELLER'S OBLIGATIONS, IF ANY, UNDER THE
CLOSING DOCUMENTS TO WHICH IT IS A PARTY. THE BUYER HEREBY WAIVES AND AGREES NOT
TO COMMENCE ANY ACTION, LEGAL PROCEEDING, CAUSE OF ACTION OR SUITS IN LAW OR
EQUITY, OF WHATEVER KIND OR NATURE, INCLUDING, BUT NOT LIMITED TO, A PRIVATE
RIGHT OF ACTION UNDER THE FEDERAL SUPERFUND LAWS, 42 U.S.C. SECTIONS 9601 ET
SEQ. AND CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 25300 ET SEQ. (AS SUCH LAWS
AND STATUTES MAY BE AMENDED, SUPPLEMENTED OR REPLACED FROM TIME TO TIME),
DIRECTLY OR INDIRECTLY, AGAINST THE RELEASEES OR THEIR AGENTS IN CONNECTION WITH
THE CLAIMS DESCRIBED ABOVE AND EXPRESSLY WAIVES all rights and benefits it may
now have or hereafter acquire under SECTION 1542 OF THE CALIFORNIA CIVIL CODE
WHICH PROVIDES:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR”
AND ALL SIMILAR PROVISIONS OR RULES OF LAW. IN THIS CONNECTION AND TO THE
GREATEST EXTENT PERMITTED BY LAW, THE BUYER HEREBY AGREES, REPRESENTS AND
WARRANTS THAT THE BUYER REALIZES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW KNOWN
TO IT MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS,
DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES WHICH ARE
PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND THE BUYER FURTHER AGREES,
REPRESENTS AND WARRANTS THAT THE WAIVERS AND RELEASES HEREIN HAVE BEEN
NEGOTIATED AND AGREED UPON IN LIGHT OF THAT REALIZATION AND THAT THE BUYER
NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE AND ACQUIT THE SELLERS FROM
ANY SUCH UNKNOWN CLAIMS, DEBTS, AND CONTROVERSIES WHICH MIGHT IN ANY WAY BE
INCLUDED AS A MATERIAL PORTION OF THE CONSIDERATION GIVEN TO THE SELLERS BY THE
BUYER IN EXCHANGE FOR THE SELLERS' PERFORMANCE HEREUNDER. THE SELLERS HAVE GIVEN
THE BUYER MATERIAL CONCESSIONS REGARDING THIS TRANSACTION IN EXCHANGE FOR THE
BUYER AGREEING TO THE PROVISIONS OF THIS SECTION 7.3. THE SELLERS AND THE BUYER
HAVE EACH INITIALED THIS SECTION 7.3 TO FURTHER INDICATE THEIR AWARENESS AND
ACCEPTANCE OF EACH AND EVERY PROVISION HEREOF. THE PROVISIONS OF THIS SECTION
7.3 SHALL SURVIVE THE CLOSING AND SHALL NOT BE DEEMED MERGED INTO ANY INSTRUMENT
OR CONVEYANCE DELIVERED AT THE CLOSING.




--------------------------------------------------------------------------------




SELLERS' INITIALS:            BUYER'S INITIALS:
__________________            __________________


Section 7.4        California Specific Provisions.
 
(a) Section 25359.7 of the California Health and Safety Code requires owners of
nonresidential property who know or have reasonable cause to believe that a
release of a Hazardous Material have come to be located on or beneath real
property to provide written notice of that condition to a buyer of said real
property. There is a possibility that a release of Hazardous Material may have
come to be located on or beneath one or more Properties. By the Buyer's
execution of this Agreement, the Buyer (i) acknowledges the Buyer's receipt of
the foregoing notice given pursuant to Section 25359.7 of the California Health
and Safety Code and that it is aware of the benefits conferred to the Buyer by
Section 1542 of the California Civil Code and the risks it assumes by any waiver
of the Buyer's benefits thereunder and (ii) as of the date hereof and as of the
Closing and after receiving advice of the Buyer's legal counsel, waives any and
all rights or remedies whatsoever, express, implied, statutory or by operation
of law, the Buyer may have against any Seller, including remedies for actual
damages under Section 25359.7 of the California Health and Safety Code, arising
out of or resulting from any unknown, unforeseen or unanticipated presence or
releases of hazardous substances or other hazardous materials from, on or about
any Property. The foregoing shall not qualify any of the representations and
warranties expressly set forth in this Agreement.
(b)The Buyer and the Sellers acknowledge that the Sellers are required to
disclose if any Property in California lies within the following natural
hazardous areas or zones: (i) a special flood hazard area (any type Zone “A” or
“V”) designated by the Federal Emergency Management Agency (Cal. Gov. Code
§8589.3); (ii) an area of potential flooding shown on a dam failure inundation
map designated pursuant to Cal. Gov. Code § 8589.5 (Cal. Gov. Code §8589.4);
(iii) a very high fire hazard severity zone designated pursuant to Cal. Gov.
Code § 51178 or 51179 (in which event the owner maintenance obligations of Cal.
Gov. Code § 51182 would apply) (Cal. Gov. Code §51183.5); (iv) a wildland area
that may contain substantial forest fire risks and hazards designated pursuant
to Cal. Pub. Resources Code § 4125 (in which event (A) the property owner would
be subject to maintenance requirements of Cal. Pub. Resources Code § 4291 and
(B) it would not be the State's responsibility to provide fire protection
services to any building or structure located within the wildland area except,
if applicable, pursuant to Cal. Pub. Resources Code § 4129 or pursuant to a
cooperative agreement with a local agency for those purposes pursuant to Cal.
Pub. Resources Code §4142) (Cal. Pub. Resources Code § 4136); (u) an earthquake
fault zone (Cal. Pub. Resources Code § 2621.9); or (v) a seismic hazard zone
(and, if applicable, whether a landslide zone or liquefaction zone) (Cal. Pub.
Resources Code § 2694). The Buyer and the Sellers further acknowledge that (x)
they have employed the services of a natural hazard expert (which, in such
capacity is herein called “Natural Hazard Expert”) to examine the maps and other
information specifically made available to public by government agencies for the
purpose of enabling each of the Sellers to fulfill its disclosure obligations
with respect to the natural hazards referred to the above-referenced statutory
provisions, and (y) the Natural Hazard Expert has provided a report in writing
to the Sellers and the Buyer showing the results of its examination (the receipt
of which is hereby acknowledged by the Sellers and the Buyer). As contemplated
in the above-referenced statutory provisions, if an earthquake fault zone,
seismic hazard zone, very high fire hazard severity zone or wildland fire area
map or accompanying information is not of sufficient accuracy of scale for the
Natural Hazard Expert to determine if a Property in California is within the
respective natural hazard zone, then for purposes of the disclosure such
Property shall be considered to lie within




--------------------------------------------------------------------------------




such natural hazard zone. The Buyer acknowledges and agrees that the written
report prepared by the Natural Hazard Expert regarding the results of its
examination fully and completely discharges the Sellers for errors or omission
not within in its personal knowledge shall be deemed to apply and the Natural
Hazard Expert shall be deemed to be an expert, dealing with matters within the
scope of its expertise with respect to the examination and written report
regarding the natural hazards referred to above. In no event shall any Seller
have any responsibility for matters not actually known to such Seller. THESE
HAZARDS MAY LIMIT THE BUYER'S ABILITY TO DEVELOP A PROPERTY, TO OBTAIN
INSURANCE, OR TO RECEIVE ASSISTANCE AFTER A DISASTER. THE MAPS ON WHICH THESE
DISCLOSURES ARE BASED ESTIMATE WHERE NATURAL HAZARDS EXIST. THEY ARE NOT
DEFINITIVE INDICATORS OF WHETHER OR NOT A PROPERTY WILL BE AFFECTED BY A NATURAL
DISASTER. BUYER MAY WISH TO OBTAIN PROFESSIONAL ADVICE REGARDING THOSE HAZARDS
AND OTHER HAZARDS THAT MAY AFFECT ANY OF THE PROPERTIES.


(c)The provisions of this Section 7.4 shall survive the Closing.


ARTICLE VIII
TITLE AND PERMITTED EXCEPTIONS


Section 8.1        Permitted Exceptions
Each Property shall be sold and is to be conveyed, and the Buyer agrees to
purchase each Property, subject only to the Permitted Exceptions with respect to
such Property.
Section 8.2        Title Pro Formas; Surveys
The Buyer has received and reviewed a copy of each Title Pro Forma and Survey.
Except as expressly set forth in subsection 8.3(a), all title exceptions and
matters set forth in the Title Pro Formas and on the Surveys shall be deemed
Permitted Exceptions and are hereby approved by the Buyer.
Section 8.3        Certain Exceptions to Title; Inability to Convey
(a) In the event the relevant Seller is unable to convey title to any Property
subject only to the Permitted Exceptions, and the Buyer has not, prior to the
Closing Date, given notice to the Sellers that the Buyer is willing to waive
objection to each title exception which is not a Permitted Exception, the Buyer
may elect, as its sole and exclusive remedy therefore, to either (x) terminate
this Agreement by giving written notice to the Sellers and Escrow Agent, in
which event the Earnest Money shall be returned to the Buyer and, thereafter,
the parties shall have no further rights or obligations hereunder except for
those obligations which expressly survive the termination of this Agreement, or
(y) waive such title objections, in which event such title objections shall be
deemed additional “Permitted Exceptions” and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price. The
Sellers may elect (but shall not be obligated, except as otherwise provided in
this Agreement) to remove or cause to be removed, or insured over, at its
expense any title matters which are not Permitted Exceptions, and shall be
entitled to a reasonable adjournment of the Closing (not to exceed thirty (30)
days) for the purpose of such removal, which removal will be deemed effected by
the issuance of title insurance eliminating or insuring against the effect of
such title matter in a manner reasonably acceptable to the Buyer.
Notwithstanding anything in this Agreement to the contrary, the Sellers shall be
obligated at Closing to cause the release of (i) the lien of any mortgage or
deed of trust or any other related documents (including, without limitation,
assignments of leases and rents, UCC fixture filings) which secures the Existing
Financing (the “Existing Financing Liens”) and the lien of any other mortgage or
deed of trust which is placed by the Sellers upon any Property after




--------------------------------------------------------------------------------




the Effective Date, (ii) any Voluntary Encumbrance created by a Seller on or
after the Effective Date other than those covered in the immediately preceding
clause (i) (each, a “Post-Effective Date Voluntary Encumbrance”) and (iii) in
addition to those items covered in clauses (i) and (ii), but subject to the
limitations set forth in subsection 8.3(d), any lien encumbering any Property
after the Effective Date that is not a Permitted Exception and may be removed by
the payment of a sum of money (each such lien other than those covered in
clauses (i) and (ii), a “Post-Effective Date Monetary Encumbrance”), provided,
if a Post-Effective Date Voluntary Encumbrance or Post-Effective Date Monetary
Encumbrance is bonded over by the Sellers or others at the Closing such that it
is omitted from the Title Policy (or is otherwise insured over by the Title
Company in a manner reasonably acceptable to the Buyer) then the Sellers shall
be deemed to have satisfied the provisions of this sentence and caused the
release of such Post-Effective Date Voluntary Encumbrance or Post-Effective Date
Monetary Encumbrance. The parties acknowledge and agree that the Sellers shall
have the right to apply or cause Escrow Agent to apply all or any portion of the
Cash Consideration to cause the release of any Existing Financing Liens,
Post-Effective Date Voluntary Encumbrance or Post-Effective Date Monetary
Encumbrance.
(b)Except as expressly set forth in subsection 8.3(a), nothing contained in this
Agreement shall be deemed to require the Sellers to take or bring any action or
proceeding or any other steps to remove any title exception or to expend any
moneys therefor, nor shall the Buyer have any right of action against any
Seller, at law or in equity, for such Seller's inability to convey title to the
Properties subject only to the Permitted Exceptions.
(c)The Buyer agrees to purchase each Property subject to any and all Violations,
or any condition or state of repair or disrepair or other matter or thing,
whether or not noted, which, if noted, would result in a Violation being placed
on such Property. The Sellers shall have no duty to remove or comply with or
repair any condition, matter or thing whether or not noted, which, if noted,
would result in a Violation being placed on such Property. The Sellers shall
have no duty to remove or comply with or repair any of the aforementioned
Violations, or other conditions, and the Buyer shall accept each Property
subject to all such Violations, the existence of any conditions at such Property
which would give rise to such Violations, if any, and any governmental claims
arising from the existence of such Violations, in each case without any
abatement of or credit against the Purchase Price. Notwithstanding the
foregoing, subject to subsection 8.3(d), the Sellers shall be obligated at
Closing to pay (or to give the Buyer a credit against the Purchase Price for)
any fines imposed on any Property or the Sellers as a result of Violations after
the Effective Date (the “Post-Effective Date Fines”).
(d)Notwithstanding anything in this Agreement to the contrary, the Seller shall
not be obligated to spend more than $2,000,000 in the aggregate to remove any
Post-Effective Date Monetary Encumbrance or Post-Effective Date Fines. The
foregoing shall not diminish the rights of Buyer to terminate this Agreement and
receive back the Earnest Money should Sellers be unwilling or unable (in each
case, as determined by the Sellers in their sole discretion) to cure any such
Post-Effective Date Monetary Encumbrance or Post-Effective Date Fines, the cost
of which would exceed $2,000,000.


Section 8.4         Title Policy
At Closing, the Buyer may arrange for the Title Company to issue, or irrevocably
commit to issue, to the Buyer, an extended coverage ALTA owner's form title
policy (each, a “Title Policy") with respect to each Property, which shall be in
the form of the Title Pro Forma, in the amount of the Allocated Purchase Price
with respect to such Property, and insure that fee simple title to each Property
is vested in the Buyer subject only to the Permitted Exceptions. In such case,
the Buyer shall be entitled to request that the Title Company provide such
endorsements (or amendments) to any Title Policy as the Buyer may reasonably
require, provided that (a) such endorsements (or amendments) shall be at no cost
to, and shall impose no additional liability on, any Seller, (b) the Buyer's
obligations under this Agreement shall not be conditioned upon the Buyer's
ability to obtain such endorsements and, if the Buyer is unable to obtain




--------------------------------------------------------------------------------




such endorsements, the Buyer shall nevertheless be obligated to proceed to close
the transactions contemplated by this Agreement without reduction of or set off
against the Purchase Price, and (c) the Closing shall not be delayed as a result
of the Buyer's request. The parties hereto agree that, notwithstanding anything
in this Agreement to the contrary, the aggregate title premiums payable for the
issuance of the Title Policies shall be paid 60% to the Title Company and 40% to
the Other Title Companies.
Section 8.5            Cooperation.
The Buyer and the Sellers shall cooperate with the Title Company in connection
with obtaining title insurance insuring title to each Property subject only to
the Permitted Exceptions. In furtherance and not in limitation of the foregoing,
at or prior to the Closing, the Buyer and the Sellers shall deliver to the Title
Company such affidavits, certificates and other instruments as are reasonably
requested by the Title Company and customarily furnished in connection with the
issuance of owner's policies of title insurance, including, without limitation,
(i) evidence sufficient to establish (x) the legal existence of the Buyer and
the Sellers and (y) the authority of the respective signatories of the Sellers
and the Buyer to bind the Sellers and the Buyer, as the case may be, (ii) a
certificate of good standing of each Seller issued by the State of Delaware and
(c) an affidavit of each Seller in the form attached hereto as Exhibit L (each,
a “Title Affidavit”).
ARTICLE IX
TRANSACTION COSTS; RISK OF LOSS


Section 9.1        Transaction Costs
The Buyer and the Sellers agree to comply with all real estate transfer tax laws
applicable to the sale of the Assets. At Closing, the real property transfer
taxes, deed stamps, conveyance taxes, documentary stamp taxes and other taxes or
charges payable as a result of the conveyance of the Assets to the Buyer
pursuant to this Agreement shall be allocated between the Sellers and the Buyer
in accordance with Schedule 9.1 hereto. In addition to the foregoing and their
respective apportionment obligations hereunder, (a) the Sellers and the Buyer
shall each be responsible for (i) the payment of the costs of their respective
legal counsel, advisors and other professionals employed thereby in connection
with the sale of the Assets and (ii) one-half of the fees and expenses of the
Escrow Agent, (b) the Sellers shall be responsible for payment of (i) the title
premium for a CLTA standard coverage Title Policy for the Westin San Diego
Property, (ii) all costs, fees, expenses and other amounts payable in connection
with the repayment of the Sellers' Existing Financing, (iii) any PIP-related
costs payable by the Sellers pursuant to Section 14.1(b) of this Agreement and
(iv) any Deloitte Fees in excess of the Buyer Deloitte Fee Cap, and (c) the
Buyer shall be responsible for (i) all other costs and expenses associated with
obtaining the Title Pro Formas and Title Policies, including the cost of
obtaining ALTA or extended coverage, co-insurance, reinsurance or endorsements
with respect to the Title Policy for the Westin San Diego Property, (ii) all
recording fees required in connection with the transfer of the Properties to the
Buyer, (iii) all costs and expenses associated with the Buyer's due diligence,
(iv) all costs and expenses incurred in connection with the preparation and/or
obtaining of the Seller Financials, including any amounts payable to Deloitte &
Touche LLP (the “Deloitte Fees”), except that the Buyer shall not be liable for
the payment of Deloitte Fees in excess of $500,000 (the “Buyer Deloitte Fee
Cap”), (v) all Survey costs, (vi) any mortgage recording fees, documentary stamp
taxes, intangible taxes and other costs associated with any the Buyer financing,
(vii) the premiums in respect of any lender policies of title insurance obtained
by the Buyer and (viii) the costs and expenses payable by the Buyer pursuant to
Section 14.1(b). The Buyer shall reimburse




--------------------------------------------------------------------------------




the Seller for the aggregate cost of the PZR reports obtained by the Seller with
respect to the Properties in a total amount equal to $2,816. Any other closing
costs not specifically allocated by this Agreement shall be allocated in
accordance with closing customs for similar properties located in the same
metropolitan area as the applicable Property. Each party to this Agreement shall
indemnify the other parties and their respective successors and assigns from and
against any and all loss, damage, cost, charge, liability or expense (including
court costs and reasonable attorneys' fees) which such other party may sustain
or incur as a result of the failure of either party to timely pay any of the
aforementioned taxes, fees or other charges for which it has assumed
responsibility under this Section 9.1.
Section 9.2        Risk of Loss
(a) If, on or before the Closing Date, any Property or any “material portion”
thereof shall be (i) damaged or destroyed by fire or other casualty or (ii)
taken as a result of any condemnation or eminent domain proceeding, the Sellers
shall promptly notify the Buyer, and the Buyer may either at or prior to the
Closing, in its sole discretion:
(i)terminate this Agreement as to all of the Properties (but not less than all
of the Properties), in which event the Earnest Money shall be returned to the
Buyer, this Agreement shall be deemed terminated and neither party shall have
any further rights or obligations to the other, except for those expressly
stated to survive the termination of this Agreement; or
(ii)consummate the Closing as to all Properties, in which event the Sellers will
credit against the Purchase Price payable by the Buyer at the Closing an amount
equal to the sum of (x) the net proceeds, if any, received by the Sellers from
such casualty or condemnation and (y) the applicable deductible, if any, with
respect to such casualty. If as of the Closing Date, the Sellers have not
received any such insurance or condemnation proceeds, then the parties shall
nevertheless consummate on the Closing Date the conveyance of the Assets
(without any deduction for such insurance or condemnation proceeds other than a
deduction for the amount of the applicable deductible under the applicable
Seller's insurance policy) and the Sellers will at Closing assign to the Buyer
all rights of the Sellers, if any, to the insurance or condemnation proceeds and
to all other rights or claims arising out of or in connection with such casualty
or condemnation.
(b)For purposes of this Section 9.2, a “material portion” with respect to all of
the Properties shall mean damage to one or more Properties or any portion
thereof by fire or other casualty or the taking of one or more Properties or any
portion thereof as a result of a condemnation or eminent domain proceeding which
in the aggregate results in the cost of repair or impairment of use or value of
the Properties, in an amount in excess of $15,000,000.


ARTICLE X
ADJUSTMENTS


Unless otherwise provided below, the following are to be adjusted and prorated
between the Sellers and the Buyer as of 11:59 P.M. on the day preceding the
Closing (the “Cut-Off Time”), based upon a 365 day year, and the net amount
thereof under Section 10.1 shall be added to (if such net amount is in the
Sellers' favor) or deducted from (if such net amount is in the Buyer's favor)
the Purchase Price payable at Closing:
Section 10.1        Fixed Rents and Additional Rents
(a)Fixed rents (“Fixed Rents”; Fixed Rents together with Additional Rent,
collectively referred to herein as “Rents”) and Additional Rent paid or payable
by the Tenants in connection with their




--------------------------------------------------------------------------------




occupancy of the Properties shall be prorated as of the Closing. The Sellers
shall deliver or provide a credit in an amount equal to all prepaid rents for
periods after the Closing Date and all unapplied security deposits (other than
letters of credit and guarantees). Rents (including operating expense, tax and
insurance charges payable by Tenants) which are delinquent as of the Closing
Date and apply solely to periods prior to the Closing Date shall not be prorated
on the Closing Date and all rights thereto shall be retained by the Sellers, who
reserve the right (subject to this subsection 10.1(a) and subject to the
limitation that the Sellers shall not have the right to bring or maintain any
action to either dispossess any Tenant that is in possession or terminate any of
the Space Leases) to collect and retain such delinquent Rents. The Buyer agrees
to use reasonable efforts to cooperate (at no cost or expense or additional
liability to the Buyer) with the Sellers in their efforts to collect such Rents
(but not including joining in any legal action instituted by the Sellers or
spending any money or incurring any expenses in order to do so). To the extent
the Sellers or the Buyer receive payments on or after the Closing Date from a
Tenant that was delinquent at the Closing, such payments shall be applied (after
reimbursement of reasonable and actual third party costs of collection) as
follows: (1) first, to any amounts due from such Tenant for the calendar month
in which the Closing occurs (the “Closing Month”); (2) second, on account of any
amount due the Buyer from such tenant for obligations accruing after the Closing
Date, including interest, penalties and late charges, if any; (3) third, on
account of any amount due the Sellers from such Tenant for obligations accruing
prior to the Closing Date, including interest, penalties and late charges, if
any, and (4) fourth, any balance remaining to the Buyer. Each of the Sellers and
the Buyer shall remit to the other party hereto any such Rent such other party
is owed within five (5) Business Days after its receipt. For the purposes of
this provision, the term “Additional Rent” shall mean amounts payable under any
Space Lease other than Fixed Rents, including for (i) the payment of additional
rent based upon a percentage of the tenant's business during a specified annual
or other period (sometimes referred to as “percentage rent”), (ii) so-called
common area maintenance or “CAM” charges, and (iii) so called “escalation rent”
or additional rent based upon such tenant's allocable share of insurance, real
estate taxes or operating expenses or labor costs or cost of living or porter's
wages or otherwise. The Buyer shall receive a credit for the actual amount of
any security deposits provided for under the Space Leases which are being held
by the Sellers and the benefit of interest earned on any such security deposits
to the extent that the Buyer shall have the obligation to pay such interest to
the applicable Tenants when returned.
(b)To the extent that any portion of Additional Rent is required to be paid
monthly by Tenants on account of estimated amounts for any calendar year (or, if
applicable, any lease year or any other applicable accounting period), and at
the end of such calendar year (or lease year, tax year or other applicable
accounting period, as the case may be), such estimated amounts are to be
recalculated based upon the actual expenses and other relevant factors for that
calendar (or lease) year or other applicable accounting period, with the
appropriate adjustments being made with such Tenants, then such portion of the
Additional Rent shall be prorated between the Sellers and the Buyer at the
Closing based on such estimated payments actually paid by tenants (i.e., with
the Sellers entitled to retain all monthly or other periodic installments of
such amounts paid by Tenants which relate to periods owned by such Seller, the
Sellers to pay to the Buyer at the Closing all monthly or other periodic
installments of such amounts theretofore received by the Sellers which relate to
periods following the Closing). At the time(s) of final calculation and
collection from (or refund to) each Tenant of the amounts in reconciliation of
actual Additional Rent for a period for which estimated amounts paid by such
Tenant have been prorated, there shall be a re proration between the Sellers and
the Buyer based on the period of time each party owned the relevant Assets.


Section 10.2        Section Taxes and Assessments
Real estate (ad valorem) and personal property taxes and assessments assessed
shall be adjusted and prorated based on (a) the periods of ownership by the
Sellers and the Buyer and (b) the most current official real property tax
information available from the county assessor's office where the




--------------------------------------------------------------------------------




Property is located or other assessing authorities (calculated using the maximum
discount allowed by law). If real property tax and assessment figures for the
taxes or assessments to be apportioned between the Buyer and the Sellers
pursuant to this Section 10.2 are not available, real property taxes shall be
prorated based on the most recent assessment, subject to further and final
adjustment when the tax rate and/or assessed valuation for such taxes and
assessments for the Property is fixed. In the event that the Property or any
part thereof shall be or shall have been affected by an assessment or
assessments, whether or not the same become payable in annual installments, the
Sellers shall, at the Closing, be responsible for any installments due prior to
the Closing and the Buyer shall be responsible for any installments due on or
after the Closing.
Section 10. 3Utilities
With respect to electricity, telephone, television, gas, fuel, water and sewer
services which are metered, trash removal and other utilities, the Sellers shall
use reasonable efforts to have the respective companies providing such utilities
read the meters on or immediately prior to the Cut-Off Time. The Sellers shall
be responsible for all charges based on such final meter readings and the Buyer
shall be responsible for all charges thereafter. To the extent such meters are
not read at any Property and final bills rendered as of the Cut-Off Time, such
charges with respect to such Property shall be prorated effective as of the
Cut-Off Time utilizing an estimate of such charges reasonably approved by both
the Buyer and the Sellers based on prior utility bills, and any deposits or
credits with respect to the foregoing services will be credited to Seller. Upon
the taking of a subsequent actual reading, such apportionment shall be adjusted
to reflect the actual rate for the billing period in which the Closing Date
occurs, and the Sellers, or the Buyer, as the case may be, shall promptly
deliver to the other the amount determined to be due upon such adjustment.
Section 10. 4Contracts
. Charges and payments (including the reimbursement of expenses) that are
prepaid, accrued or due and payable under any Assumed Contracts shall be
adjusted and prorated as of the Cut-Off Time between the Buyer and the Sellers.
Section 10. 5Miscellaneous Revenues
. Revenues, if any, arising out of telephone booths, vending machines, parking,
or other income producing agreements.
Section 10. 6Cash
. Seller shall receive a credit for the cash held in the house banks at each
Property and any petty cash at the Properties; such cash shall remain on site
and be available to the Buyer post-Closing.
Section 10. 7Leasing Costs
. The Sellers shall be responsible for all Leasing Costs relating to Space
Leases or renewals, amendments, expansions and extensions of Space Leases,
entered into or which first become binding, prior to the date of this Agreement
(the “Sellers' Leasing Costs”). The Buyer shall be responsible for all Leasing
Costs other than the Sellers' Leasing Costs (the “Buyer's Leasing Costs”), and
shall assume the economic effect of any “free rent” or other concessions
pertaining to the period from and after the Closing Date and expressly disclosed
in the Space Leases. Notwithstanding anything in this Section 10.7 to the
contrary, the Buyer shall be responsible for all Leasing Costs relating to
renewals, amendments, expansions and extensions of Space Leases, in each case to
the extent such Leasing Costs relate to renewal, expansion or extension rights
of tenants under such Space Leases that are first exercised or amendments that
are first entered into, after the date of this Agreement. To the extent any
Sellers' Leasing Costs have not been fully paid as of the Closing Date, the
Buyer shall receive a credit at the Closing against the Purchase Price in the
amount of the balance of the Sellers' Leasing Costs remaining to be paid




--------------------------------------------------------------------------------




and the Buyer shall assume all obligations of the Seller to pay the balance of
the Sellers' Leasing Costs as to which the Buyer shall have received such credit
and to perform the obligations associated with the same. The obligations of the
Buyer under this Section 10.7 shall survive the Closing.
Section 10. 8Accounts Receivable
(a)Guest Ledger. All revenues received or to be received from transient guests
on account of room rents, facilities occupied and the use of the premises
(including without limitation parking areas, mini-bar sales, phone and other
communication charges and the like) for the period prior to but excluding the
Cut-Off Time shall belong to the Sellers. At Closing, the Sellers shall receive
a credit in an amount equal to: (a) all amounts charged to the Guest Ledger for
all room nights up to (but not including) the night during which the Cut-Off
Time occurs, and (b) for the night during which the Cut-Off Time occurs, one
half (½) of such night's room revenue, including any sales taxes, room taxes and
other taxes charged to guests in such rooms, all parking charges, sales from
mini-bars, in-room food and beverage, telephone, facsimile and data
communications, in-room movie, laundry and other service charges allocated to
such rooms with respect to such night, including credit card and travel agent
commissions (the remaining ½ of such night's revenue shall accrue to the Buyer's
benefit). For the period beginning on the day immediately following the Cut-Off
Time, such revenues collected from the Guest Ledger shall belong to the Buyer
and the Buyer shall be entitled to retain all deposits made and amounts
collected with respect to such Guest Ledger. For the period beginning on the day
immediately following the Cut-Off Time, revenues collected from the Guest Ledger
shall belong to the Buyer. In the event that an amount less than the total
amount due from a guest is collected and such guest continued in occupancy after
the Cut-Off Time, such amount shall be applied first to any amount owing by such
Person to the Sellers and thereafter to such Person's amounts accruing to the
Buyer. The provisions of this subsection 10.8(a) will survive the Closing for
180 days.


(b)Accounts Receivable (Other than Guest Ledger).
(i)At the Closing, the Sellers shall assign to the Buyer all Accounts Receivable
(other than in respect of the Guest Ledger which is addressed in subsection
10.8(a) above) (the “Assigned Accounts Receivable”), the Buyer shall pay to the
Sellers an amount equal to 95% of all Assigned Accounts Receivable that are 60
days or less past due as of the Closing Date; 80% of all Assigned Accounts
Receivable that are 61-90 days past due as of the Closing Date; and 50% of all
Assigned Accounts Receivable that are 91-120 days past due as of the Closing
Date. The Sellers shall not receive a credit for any Assigned Accounts
Receivable that are more than 120 days past due as of the Closing Date.
(ii)The Accounts Receivable addressed in this subsection 10.8(b) shall not
include the Guest Ledger, which is addressed in subsection 10.8(a). The parties'
obligations under this Section 10.8 shall survive the Closing for a period of
180 days.


Section 10. 9Consumables
There shall be no adjustment to the Purchase Price for Consumables located at
the Properties.
Section 10. 10Accounts Payable and Accrued Liabilities; Prepaids
(a) The Sellers shall be responsible for all Accounts Payable including, without
limitation, sums payable under any Management Agreement or Franchise Agreement
(including incentive fees) and accrued liabilities to the extent attributable to
the period preceding the Cut-Off Time. From and after the Closing Date, the
Buyer shall be responsible for paying when due all other Accounts Payable
arising out of the operation of the Properties from and after the Cut-Off Time.




--------------------------------------------------------------------------------




(b)The Buyer shall be charged with any prepaid Accounts Payable to the extent
those Accounts Payable are attributable to the period after the Cut-Off Time;
provided, however, the Buyer shall not be so charged for, and Seller shall not
receive any compensation for, any prepaid advertising that has already been
aired, mailed or otherwise disseminated.


Section 10. 11Bookings; Booking Deposits
At the Closing, the Buyer shall assume all of the obligations of the Sellers
under the Bookings as of the Cut-Off Time, including obligations with respect to
any prepaid amounts and deposits under the Booking Deposits not earned as of the
Cut-Off Time, and the Buyer shall receive a credit against the Purchase Price at
the Closing in an amount equal to all such amounts (and, therefore, Seller shall
have the right to retain any amounts relating to such items on deposit in the
Seller's accounts). All prepaid amounts under the Booking Deposits for which the
Buyer has received credit as of the Cut-Off Time shall be the obligation of the
Buyer after the Closing.
Section 10. 12Room and Occupancy Taxes
The Sellers shall pay all sales taxes, and room occupancy, hotel, resort, and
use taxes due and payable with respect to the Properties for the period prior to
the Cut-Off Time, and the Buyer shall pay all room occupancy, hotel, resort, and
use taxes due and payable with respect to the Properties for the periods on and
after the Cut-Off Time. The Sellers, on the one hand, and the Buyer, on the
other hand, shall each pay fifty percent (50%) of all room occupancy and use
taxes due and payable with respect to the Properties for the night commencing
prior to and ending on the day on which the Cut-Off Time occurs.
Section 10. 132012 Capital Projects
The Buyer shall receive a credit against the Purchase Price in an aggregate
amount not to exceed $3,516,726 with respect to the capital improvement projects
shown on Schedule 10.13 hereto, as such amount shall be reduced by amounts spent
by the Sellers between the date hereof and the Closing Date, solely to the
extent such expenditures are consistent with the budgets attached as Schedule
10.13. The Sellers shall provide the Buyer with invoices or other evidence
reasonably acceptable to the Buyer of such expenditures.
Section 10. 14Supplemental Leases
All rent and other payments and charges due under any Assumed Supplemental
Leases with respect to the year in which the Closing occurs shall be adjusted
and prorated based on the periods of ownership by the applicable Seller and the
Buyer during such year.
Section 10. 15Retail Merchandise and Gift Cards
. There shall be no adjustment to the Purchase Price at Closing for Retail
Merchandise at the Properties. The Buyer shall receive a credit for 50% of the
face value of all gift certificates issued by any Seller or Manager with respect
to any Property between July 9, 2009, and July 9, 2012, which remain outstanding
and unredeemed as of the Cut-Off Time (each, a “Recognized Gift Certificate”).
If any such Recognized Gift Certificates for rooms at any Property do not have a
face value, then Buyer shall receive a credit for 50% of the estimated value of
such gift certificate, calculated by using the average daily rate for similar
rooms at such Property for the corresponding period (assuming the gift
certificate is for a certain number of free room nights).
Section 10. 16Other Adjustments
If applicable, the Purchase Price shall be adjusted at the Closing to reflect
the adjustment of any other item which, under the explicit terms of this
Agreement, is to be apportioned at Closing.




--------------------------------------------------------------------------------




Section 10. 17Benefit Plans; Employees
The Buyer shall receive a credit against the Purchase Price for liabilities to
or in respect of Employees having accrued prior to the Cut-Off Time, including,
without limitation, all Employees' wages, salaries, bonuses, fringe benefits,
pension, health and disability benefits, benefits under Union Benefit Plans, any
contributions required to be made to any Union Benefit Plan, any obligations to
pay for or provide continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as from time to time amended, in respect of
Employees who experience a “qualifying event” prior to the Closing Date, and
other compensation payable to Employees, together with F.I.C.A., unemployment
and other similar payroll taxes and benefits due from the applicable Manager of
such Employees. The Buyer shall be responsible for all liabilities that accrue
after the Cut-Off Time to or in respect of Transferred Employees.
Notwithstanding the foregoing, Seller will remain responsible for all costs and
expenses of accrued and earned and unpaid vacation, holiday and sick time for
all Employees, including payroll taxes and any other amounts due in connection
therewith (“Benefits Credit”). Prior to the Closing Date, to the extent required
by Applicable Law, the Sellers may cause the applicable Manager to pay each
Employee an amount equal to such employee's Benefits Credit as of the Closing
Date. Except as expressly provided herein, the Sellers and the Manager shall be
and remain solely responsible for payment of any other employee benefits accrued
in connection with Employees, including former Employees for which the Buyer has
not received a credit under the Benefits Credit or for which the Buyer is not
otherwise responsible under this Agreement with respect to any period prior to
the Closing Date and the Seller shall indemnify, defend and hold the Buyer
harmless therefrom. The covenants and agreements contained in this Section 10.17
are not intended and shall not confer any benefit or right on any person or
entity other than the parties to this Agreement. The provisions of this Section
10.17 will survive the Closing and will not be deemed merged into any instrument
of conveyance delivered at the Closing.
Section 10. 18Club Membership Dues.
All Club Membership Dues, if any, for the month in which the Closing occurs
shall be prorated as of the Cut-Off Time between the Buyer and the Sellers, but
only to the extent of any such dues are actually paid in cash and received by
the Sellers prior to the Cut-Off Time. To the extent the Sellers receive any
Membership Dues for any month following the month in which the Closing occurs,
the Sellers shall deliver or credit to the Buyer the full amount of such
Membership Dues. The Buyer shall not receive a credit for any initiation fees,
other than Club Initiation Fees that (i) have actually been paid in cash and
received by the Sellers after the date hereof for the month in which the Closing
occurs, (ii) are to be applied towards refunds due in connection with the
termination and transfer of memberships in accordance with the terms of the
applicable Club membership documents, and (iii) have not been so applied. Except
as provided in the immediately preceding sentence, the Buyer shall not receive
any credit to the Purchase Price relating to or in connection with any
membership fees paid by prospective members of any Club or liabilities or
payments to any members of a Club.
Section 10. 19National Service Contracts
Any payments and charges due under National Service Contracts which relate to
the Properties shall be prorated between the Sellers and the Buyer as of the
Cut-Off Time.
Section 10. 20Re-Adjustment; Credits Against the Purchase Price
(a) If any items to be adjusted pursuant to this Article X are not determinable
at the Closing, the adjustment shall be made subsequent to the Closing when the
charge is determined. Any errors or omissions in computing adjustments or
readjustments at the Closing or thereafter shall be promptly corrected, and any
corrective payments shall be promptly made, provided that the party seeking to
correct such error or omission or to make such readjustment shall have notified
the other party of such error or omission or readjustment on or prior to the
date that is one year following the




--------------------------------------------------------------------------------




Closing. The provisions of this Article X and the obligations of the Sellers and
the Buyer hereunder shall survive the Closing for 180 days.
(b)Any adjustments to be made to the Purchase Price at Closing pursuant to this
Agreement, including pursuant to this Article X, Section 8.3 and/or Section 9.3
shall be adjusted against the Cash Consideration, provided, if the aggregate net
adjustments and credits against the Purchase Price at Closing would result in
the Sellers not receiving sufficient Cash Consideration for the Sellers to (a)
pay any closing and other transaction costs payable by the Sellers under this
Agreement and the other Closing Documents to which it is a party and (b) satisfy
their obligations under, and obtain the release of, the Existing Financing (the
amount of the deficiency in the amount of Cash Consideration, the “Deficiency
Amount”), then a portion of such adjustments in an aggregate amount equal to the
Deficiency Amount would instead be applied against the Share Consideration at
Closing.


ARTICLE XI
INDEMNIFICATION


Section 11.1Indemnification by the Sellers
Following the Closing and subject to Sections 11.3, 11.4 and 11.5, the Sellers
shall indemnify and hold the Buyer and its affiliates and its officers,
directors, employees, representatives and agents (collectively, “Buyer-Related
Entities”) harmless from and against any and all costs, fees, expenses, damages,
deficiencies, interest and penalties (including, without limitation, reasonable
attorneys' fees and disbursements) suffered or incurred by any such indemnified
party in connection with any and all losses, liabilities, claims, damages and
expenses (“Losses”), arising out of or resulting from (a) any breach of any
representation or warranty of such Seller contained in this Agreement or in any
Closing Document and (b) any breach of any covenant of such Seller contained in
this Agreement or in any Closing Document which survives the Closing.
Section 11.2Indemnification by the Buyer
From and after the Closing and subject to Sections 11.3, 11.4 and 11.5, the
Buyer shall indemnify and hold the Sellers, their respective affiliates, members
and partners, and the members, partners, officers, directors, employees,
representatives and agents of each of the foregoing (collectively,
“Seller-Related Entities”) harmless from any and all Losses arising out of or
resulting from (a) any breach of any representation or warranty by the Buyer
contained in this Agreement or in any Closing Document and (b) any breach of any
covenant of the Buyer contained in this Agreement or in any Closing Document,
which survives the Closing.
Section 11.3Limitations on Indemnification
a. The Sellers shall not be required to indemnify the Buyer or any Buyer-Related
Entities under Section 11.1, unless the aggregate of all amounts for which an
indemnity would otherwise be payable by the Sellers under Section 11.1 exceeds
the Basket Limitation, and once it does (if it does), the full amount covered by
this indemnification shall be recoverable up to the amount of the Cap
Limitation. In no event shall the liability of the Sellers with respect to the
indemnification provided for in Section 11.1 exceed in the aggregate the Cap
Limitation; provided that the Basket Limitation and Cap Limitation shall not
apply to the Sellers' obligations under Article X or Sections 14.6 or 15.2. If,
prior to the Closing, to the Buyer's Knowledge, the Buyer is aware of any
inaccuracy or breach of any representation, warranty or pre-closing covenant of
the Sellers contained in this Agreement (a “Buyer-Waived Breach”) and
nonetheless proceeds with and consummates the Closing, then the Buyer and any
Buyer-Related Entities shall be deemed to have waived and forever renounced




--------------------------------------------------------------------------------




any right to assert a claim for indemnification under this Article XI for, or
any other claim or cause of action under this Agreement, whether at law or in
equity, on account of any such the Buyer-Waived Breach.
b.The Buyer shall not be required to indemnify the Sellers or any Seller-Related
Entities under Section 11.2, unless the aggregate of all amounts for which an
indemnity would otherwise be payable by the Buyer under Section 11.2 exceeds the
Basket Limitation, and once it does (if it does), the full amount covered by
this indemnification shall be recoverable up to the amount of the Cap
Limitation. In no event shall the liability of the Buyer with respect to the
indemnification provided for in Section 11.2 exceed in the aggregate the Cap
Limitation; provided that the Basket Limitation and Cap Limitation shall not
apply to the Buyer's obligations under Article X or Sections 3.4(k), 7.1, 14.1,
14.3, 14.4, 14.6(a) or 15.2, or to any breach of any representation or warranty
of the Buyer contained in Section 4.1(b)(ii) or Section 4.1(f) of this Agreement
(the “Buyer Fundamental Representations”). If, prior to the Closing, to the
Seller's Knowledge, the Seller is aware of any inaccuracy or breach of any
representation, warranty or pre-closing covenant of the Buyer contained in this
Agreement (a “Seller-Waived Breach”) and nonetheless proceeds with and
consummates the Closing, then the Sellers and any Seller-Related Entities shall
be deemed to have waived and forever renounced any right to assert a claim for
indemnification under this Article XI for, or any other claim or cause of action
under this Agreement, whether at law or in equity, on account of any such
Seller-Waived Breach.


Section 11.4Survival
a. Notwithstanding anything in this Agreement to the contrary, the
representations and warranties of the Sellers set forth in or made pursuant to
this Agreement, shall survive the Closing Date for a period of 9 months and
shall not be deemed merged into any instrument of conveyance delivered at the
Closing. No action or proceeding thereon shall be valid or enforceable, at law
or in equity, if a written notice of an alleged breach of a representation or
warranty is not delivered on or before the end of the survival period described
in this paragraph.
b.Notwithstanding anything in this Agreement to the contrary, the
representations and warranties of the Buyer set forth in or made pursuant to
this Agreement, shall survive the Closing Date for a period of 9 months and
shall not be deemed merged into any instrument of conveyance delivered at the
Closing; provided, that the Buyer Fundamental Representations shall survive the
Closing Date for the duration of any applicable statute of limitations. No
action or proceeding thereon shall be valid or enforceable at law or in equity
if a written notice of an alleged breach of a representation or warranty is not
delivered on or before the end of the survival period described in this
paragraph.


Section 11.5Indemnification as Sole Remedy
If the Closing has occurred, the sole and exclusive remedy available to a party
in the event of a breach by the other party to this Agreement or any
representation, warranty, covenant or other provision of this Agreement or any
Closing Document (other than the Registration Rights Agreement) which survives
the Closing shall be the indemnifications provided for under this Article XI.
Neither party shall have any liability to the other party for consequential,
indirect, exemplary or punitive damages resulting from any breach of any
representation or warranty.
ARTICLE XII
TAX CERTIORARI PROCEEDINGS


Section 12.1Prosecution and Settlement of Proceedings




--------------------------------------------------------------------------------




If any tax reduction proceedings (including, but not limited to, administrative
and/or judicial proceedings or appeals) in respect of any Property, relating to
any fiscal years ending prior to the fiscal year in which the Closing occurs,
are pending at the time of the Closing, the relevant Seller reserves and shall
have the right to continue to prosecute and/or settle the same so long as no
such settlement shall have any material adverse impact on the taxes that shall
be charged in respect of the Properties with respect to the post-Closing period.
If any tax reduction proceedings in respect of any Property, relating to the
fiscal year in which the Closing occurs, are pending at the time of Closing,
then the relevant Seller reserves and shall have the right to continue to
prosecute and/or settle the same; provided, however, that such Seller shall not
settle any such proceeding without the Buyer's prior written consent, which
consent shall not be unreasonably withheld or delayed. The Buyer shall
reasonably cooperate with such Seller in connection with the prosecution of any
such tax reduction proceedings.
Section 12.2Application of Refunds or Savings
Any refunds or savings in the payment of taxes resulting from such tax reduction
proceedings applicable to taxes payable during the period prior to the year of
the Closing shall belong to and be the property of the Sellers, and any refunds
or savings in the payment of taxes applicable to taxes for the year of the
Closing shall be prorated based on the relative number of days of ownership of
the applicable Property; provided, however, that if any such refund creates an
obligation to reimburse any Tenants under Space Leases for any rents or
additional rents paid or to be paid, that portion of such refund equal to the
amount of such required reimbursement (after deduction of allocable expenses as
may be provided in the Space Lease to such tenant) shall, at the Sellers'
election, either (a) be paid to the Buyer and the Buyer shall disburse the same
to such tenants or (b) be paid by the Sellers directly to the Tenants entitled
thereto. All attorneys' fees and other expenses incurred in obtaining such
refunds or savings shall be apportioned between the Sellers and the Buyer in
proportion to the gross amount of such refunds or savings payable to the Sellers
and the Buyer, respectively (without regard to any amounts reimbursable to
Tenants); provided, however, that neither the Sellers nor the Buyer shall have
any liability for any such fees or expenses in excess of the refund or savings
paid to such party unless such party initiated such proceeding.
Section 12.3Survival
The provisions of this Article XII shall survive the Closing.
ARTICLE XIII
DEFAULT


Section 13.1BUYER DEFAULT
a.THIS AGREEMENT MAY BE TERMINATED BY THE SELLERS (I) ON THE CLOSING DATE IF ANY
OF THE CONDITIONS PRECEDENT TO THE SELLERS' OBLIGATIONS SET FORTH IN SECTION 5.1
(SUBJECT TO THE TERMS OF SECTION 5.1(B)) HAVE NOT BEEN SATISFIED AS OF THE
CLOSING DATE OR WAIVED BY THE SELLERS ON OR PRIOR TO THE CLOSING DATE OR (II)
PRIOR TO OR ON THE CLOSING DATE IF THERE IS A MATERIAL BREACH OR DEFAULT BY THE
BUYER IN THE PERFORMANCE OF ANY OF THE FOLLOWING OBLIGATIONS UNDER THIS
AGREEMENT: (X) THE OBLIGATION TO PAY AT CLOSING THE PURCHASE PRICE AS ADJUSTED
PURSUANT TO THIS AGREEMENT; (Y) THE OBLIGATIONS SET FORTH IN SECTION 4.2 OR (Z)
THE OBLIGATIONS SET FORTH IN SECTION 6.1 HEREOF.
b.IN THE EVENT THIS AGREEMENT IS TERMINATED BY THE SELLERS




--------------------------------------------------------------------------------




PURSUANT TO CLAUSE (I) OF SUBSECTION 13.1(A), THIS AGREEMENT SHALL BE NULL AND
VOID AND OF NO FURTHER FORCE OR EFFECT AND NEITHER PARTY SHALL HAVE ANY RIGHTS
OR OBLIGATIONS AGAINST OR TO THE OTHER EXCEPT (I) THE ESCROW AGENT SHALL
DISBURSE THE EARNEST MONEY TO THE BUYER AND (II) FOR THOSE PROVISIONS OF THIS
AGREEMENT WHICH BY THEIR TERMS EXPRESSLY SURVIVE THE TERMINATION OF THIS
AGREEMENT.
c.IN THE EVENT THE SELLERS TERMINATE THIS AGREEMENT PURSUANT TO CLAUSE (II) OF
SUBSECTION 13.1(A) AS A RESULT OF THE BREACH BY THE BUYER OF ANY OBLIGATIONS SET
FORTH IN SUBSECTION 13.1(A)(II), THE ESCROW AGENT SHALL DISBURSE THE EARNEST
MONEY TO THE SELLERS, AND UPON SUCH DISBURSEMENT THE SELLERS AND THE BUYER SHALL
HAVE NO FURTHER OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT THOSE WHICH EXPRESSLY
SURVIVE SUCH TERMINATION. THE BUYER AND THE SELLERS HEREBY ACKNOWLEDGE AND AGREE
THAT IT WOULD BE IMPRACTICAL AND/OR EXTREMELY DIFFICULT TO FIX OR ESTABLISH THE
ACTUAL DAMAGE SUSTAINED BY THE SELLERS AS A RESULT OF SUCH DEFAULT BY THE BUYER,
AND AGREE THAT THE EARNEST MONEY IS A REASONABLE APPROXIMATION THEREOF.
ACCORDINGLY, IN THE EVENT THAT THE BUYER BREACHES THIS AGREEMENT BY DEFAULTING
ON THE OBLIGATIONS SPECIFIED IN SUBSECTION 13.1(A)(II) ABOVE, THE EARNEST MONEY
THEN HELD BY ESCROW AGENT SHALL CONSTITUTE AND BE DEEMED TO BE THE AGREED AND
LIQUIDATED DAMAGES OF THE SELLERS, AND SHALL BE PAID BY THE ESCROW AGENT TO THE
SELLERS AS THE SELLERS' SOLE AND EXCLUSIVE REMEDY HEREUNDER; PROVIDED, HOWEVER,
THE FOREGOING SHALL NOT LIMIT THE BUYER'S OBLIGATION TO PAY TO THE SELLERS ALL
ATTORNEYS' FEES AND COSTS OF THE SELLERS TO ENFORCE THE PROVISIONS OF THIS
SECTION 13.1 OR LIMIT THE BUYER'S INDEMNIFICATION OBLIGATIONS OWED TO THE
SELLERS PURSUANT TO THIS AGREEMENT WHICH SURVIVE A TERMINATION OF THIS
AGREEMENT. THE PAYMENT OF THE EARNEST MONEY AS LIQUIDATED DAMAGES IS NOT
INTENDED TO BE A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL
CODE SECTIONS 3275 OR 3369, OR ANY SIMILAR PROVISION, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO THE SELLERS PURSUANT TO CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676 AND 1677.
SELLERS' INITIALS:            BUYER'S INITIALS:
___/s/ G.A.___________            ___/s/ W.J. T._______


Section 13.2SELLERS' DEFAULT
a.THIS AGREEMENT MAY BE TERMINATED BY THE BUYER (I) ON THE CLOSING DATE IF ANY
OF THE CONDITIONS PRECEDENT TO THE BUYER'S OBLIGATIONS SET FORTH IN SECTION 5.2
HAVE NOT BEEN SATISFIED AS OF THE CLOSING DATE OR WAIVED BY THE BUYER ON OR
PRIOR TO THE CLOSING DATE OR (II) PRIOR TO OR ON THE CLOSING DATE, IF THERE IS A
MATERIAL BREACH OR DEFAULT BY THE SELLERS IN THE PERFORMANCE OF ANY OF THE
FOLLOWING OBLIGATIONS UNDER THIS AGREEMENT: (X) THE OBLIGATION UNDER THIS
AGREEMENT TO CAUSE THE SALE OF THE ASSETS ON THE CLOSING DATE, (Y) THE
OBLIGATIONS SET FORTH IN SUBSECTIONS 3.4(A), 3.4(C) (WITH RESPECT TO ASSUMED
MATERIAL CONTRACTS,




--------------------------------------------------------------------------------




MANAGEMENT AGREEMENTS AND FRANCHISE AGREEMENTS ONLY), 3.4(D), 3.4(E), 3.4(I),
3.4(K) AND (Z) THE OBLIGATIONS SET FORTH IN SECTION 6.2 HEREOF.
b.IN THE EVENT THIS AGREEMENT IS TERMINATED BY THE BUYER PURSUANT TO CLAUSE (I)
OF SUBSECTION 13.2(A), THIS AGREEMENT SHALL BE NULL AND VOID AND OF NO FURTHER
FORCE OR EFFECT AND NEITHER PARTY SHALL HAVE ANY RIGHTS OR OBLIGATIONS AGAINST
OR TO THE OTHER EXCEPT (I) FOR THOSE PROVISIONS OF THIS AGREEMENT WHICH BY THEIR
TERMS EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT AND (II) THE ESCROW
AGENT SHALL DISBURSE THE EARNEST MONEY TO THE BUYER AS THE BUYER'S SOLE AND
EXCLUSIVE REMEDY.
c.IN THE EVENT THE BUYER TERMINATES THIS AGREEMENT PURSUANT TO CLAUSE (II) OF
SUBSECTION 13.2(A) AS THE RESULT OF THE SELLERS' BREACH OF ANY OF THE
OBLIGATIONS SET FORTH IN SUBSECTION 13.2(A)(II), THE BUYER, AT ITS OPTION AND AS
ITS SOLE AND EXCLUSIVE REMEDY, MAY EITHER (I) TERMINATE THIS AGREEMENT, DIRECT
THE ESCROW AGENT TO DELIVER THE EARNEST MONEY TO THE BUYER AND RETAIN THE
EARNEST MONEY, AT WHICH TIME THIS AGREEMENT SHALL BE TERMINATED AND OF NO
FURTHER FORCE AND EFFECT EXCEPT FOR THE PROVISIONS WHICH EXPLICITLY SURVIVE SUCH
TERMINATION, OR (II) SPECIFICALLY ENFORCE THE TERMS AND CONDITIONS OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT SUCH ACTION SEEKING SPECIFIC PERFORMANCE
SHALL BE INITIATED WITHIN 90 DAYS OF THE CLOSING DATE. THE BUYER AND THE SELLERS
HEREBY ACKNOWLEDGE AND AGREE THAT IT WOULD BE IMPRACTICAL AND/OR EXTREMELY
DIFFICULT TO FIX OR ESTABLISH THE ACTUAL DAMAGE SUSTAINED BY THE BUYER AS A
RESULT OF SUCH DEFAULT BY THE SELLERS, AND AGREE THAT THE REMEDY SET FORTH IN
CLAUSE (I) OF THIS SUBSECTION 13.2(C) IS A REASONABLE APPROXIMATION THEREOF.
ACCORDINGLY, IN THE EVENT THAT THERE IS A MATERIAL BREACH OR DEFAULT BY THE
SELLERS IN THE PERFORMANCE OF THEIR OBLIGATIONS DESCRIBED IN 13.2(A)(II) ABOVE,
AND THE BUYER ELECTS NOT TO EXERCISE THE REMEDY SET FORTH IN CLAUSE (II) OF THIS
SUBSECTION 13.2(C) BUT INSTEAD ELECTS THE REMEDY SET FORTH IN CLAUSE (I) OF THIS
SUBSECTION 13.2(C), THE DELIVERY OF THE EARNEST MONEY TO THE BUYER SHALL
CONSTITUTE AND BE DEEMED TO BE AGREED AND LIQUIDATED DAMAGES AND IS NOT INTENDED
TO BE A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE
SECTIONS 3275 OR 3369, OR ANY SIMILAR PROVISION, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO THE BUYER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671,
1676 AND 1677. IN ADDITION TO TERMINATING THIS AGREEMENT AND THE RETURN OF THE
EARNEST MONEY TO THE BUYER, IN THE EVENT THIS AGREEMENT IS TERMINATED BY THE
BUYER AS A RESULT OF A WILLFUL AND PURPOSESFUL DEFAULT BY THE SELLERS, THE
SELLERS SHALL REIMBURSE THE BUYER FOR THE REASONABLE OUT-OF-POCKET THIRD PARTY
DUE DILIGENCE COSTS AND EXPENSES AND ATTORNEYS' FEES ACTUALLY INCURRED BY THE
BUYER IN CONNECTION WITH THIS AGREEMENT, IN AN AGGREGATE AMOUNT NOT TO EXCEED
$2,000,000. THE BUYER AGREES TO, AND DOES HEREBY, WAIVE ALL OTHER REMEDIES
AGAINST THE SELLERS WHICH THE BUYER MIGHT OTHERWISE HAVE AT LAW OR IN EQUITY BY
REASON OF SUCH BREACH OR DEFAULT BY THE SELLERS.
SELLERS' INITIALS:            BUYER'S INITIALS:




--------------------------------------------------------------------------------




___/s/ G.A.___________            ___/s/ W.J. T._______


Section 13.3Disbursement of Earnest Money
The provisions of Section 13.1 and Section 13.2 which provide for the
disbursement by Escrow Agent of the Earnest Money are subject to the terms of
Section 15.4(a) of this Agreement, including the time periods contained therein
for delivery of notices of objection, if any.
ARTICLE XIV
OTHER AGREEMENTS; EMPLOYEE MATTERS


Section 14.1Management and Franchise Agreements
(a)Following the Effective Date, the Buyer shall continue to diligently pursue
(i) the consents required, if any, from the Franchisors and Managers to the
transfer of the Properties and the assignment of the applicable Franchise
Agreement or the Management Agreement to the Buyer and (ii) the release of the
applicable Seller, Hilton and their respective affiliates from any obligations
under such Franchise Agreement or Management Agreement to the extent accruing
from and after the Closing without payment of any penalty or termination amount
(each, a “Required Franchisor/Manager Consent”). Notwithstanding the foregoing,
in the event one or more Required Franchisor/Manager Consents has been denied by
the applicable Franchisor or Manager or has not been obtained by the Closing
Date, this Agreement shall remain in full force and effect without adjustment to
the Purchase Price, the Sellers shall terminate the applicable Franchise
Agreement or Management Agreement (each, a “Terminated Franchise/Management
Agreement”), the Buyer shall acquire the applicable Property(ies) at Closing
without the benefit or burdens of such Franchise Agreement or Management
Agreement, and pay all termination fees due in connection with such termination
(the “Termination Amounts") and indemnify the Sellers, Hilton, their respective
affiliates and the Seller-Related Entities and hold them harmless from and
against any Losses arising or accruing under the Terminated Franchise/Management
Agreement as a result of such termination. The entering into by the Buyer of a
replacement management agreement with a Manager or a replacement franchise
agreement with a Franchisor (with the existing Management Agreement or Franchise
Agreement being terminated at no cost to the Sellers) shall be treated for
purposes of this Section 14.1 as a Required Franchisor/Manager Consent under
clause (i) of the definition thereof (but shall not be deemed to constitute a
Required Franchisor/Manager Consent for purposes of clause (ii) of such
definition). In the event any Franchise Agreement or Management Agreement is
assigned to the Buyer or its affiliates and the Sellers, Hilton or their
respective affiliates are not released from any obligations thereunder which
arise or accrue from and after the Closing Date, then the Buyer shall indemnify
and hold harmless the Sellers, Hilton, their respective affiliates and the
Seller-Related Entities from and against any Losses incurred by the Sellers,
Hilton, their respective affiliates or the Seller-Related Entities thereunder
which arise from and after the Closing Date; provided, however, the maximum
amount that the Buyer shall be liable for under such indemnity shall not exceed
the amount the applicable licensee, franchisee, owner and/or tenant is liable
for under such Franchise Agreement or Management Agreement arising or resulting
from the breach or default by such party under such agreement or a termination
by such party of such agreement from and after the Closing.
(b)Notwithstanding anything in this Agreement to the contrary, the Sellers shall
not be required to incur any cost or any liabilities in connection with the
Buyer obtaining the Required Franchisor/Manager Consents, except that the
Sellers shall be responsible for any PIP request fees payable under the
Franchise Agreements in connection therewith. The Buyer shall be responsible for
all other




--------------------------------------------------------------------------------




costs, expenses and fees payable in connection with obtaining the Required
Franchisor/Manager Consents, including, but not limited to, all application fees
and costs, franchise fees and the reimbursement of Franchisor's costs and
expenses.
(c)The provisions of this Section 14.1 shall survive the Closing Date without
limitation.


Section 14.2San Diego Business Center Lease
The parties acknowledge that pursuant to the terms of the San Diego Business
Center Lease, (a) the landlord has exercised its right thereunder to relocate
the demised premises, (b) the consent of such landlord is required to the
assignment of the San Diego Business Center Lease to the Buyer and (c) such
landlord has the right to recapture the demised premises (the “Recapture
Right”). The Sellers have requested the consent of such landlord to the
assignment of the San Diego Business Center Lease to the Buyer. If the landlord
fails to consent to the assignment of the San Diego Business Center Lease on or
prior to the Closing Date, then the San Diego Business Center Lease shall not be
assigned to the Buyer and shall be deemed to be a Terminated Contract for
purposes of this Agreement. To the extent the landlord notifies the Sellers that
it is exercising the Recapture Right, then the San Diego Business Center Lease
shall terminate in accordance with its terms. In no event shall the assignment
of the San Diego Business Center Lease to the Buyer, or the consent of the
landlord under the San Diego Business Center Lease to such assignment, be a
condition to either party's obligation to Close under this Agreement.
   
Section 14.3Liquor Licenses
The Sellers shall cooperate in such manner as the Buyer may reasonably request,
in connection with the Buyer's efforts to maintain in effect existing licenses
or, if required, obtain new licenses, in either case to permit the sale of
alcoholic beverages at the Properties following the Closing, including without
limitation providing as soon as practicable all information in the possession of
the Sellers or their affiliates necessary or appropriate to permit the Buyer to
make such governmental applications as it deems necessary or appropriate and
making available for consultation the Sellers' personnel and contractors. If as
of the Closing Date a valid license is not, in the Buyer's reasonable judgment,
in effect at any Property permitting the sale of alcoholic beverages after the
Closing, the Sellers shall enter into (or shall cause any affiliate of Seller
which holds a liquor license at a Property to enter into) such agreements and
arrangements as are reasonably requested by the Buyer, including liquor
management or other management agreements, in form and substance reasonably
satisfactory to the Buyer and the Sellers and which agreements by their terms
would permit the sale of alcoholic beverages to occur at the Property utilizing
the licenses then in effect; provided, (i) the Buyer shall indemnify and hold
the Sellers, their affiliates and the Seller-Related Entities harmless from any
Liability or expense incurred under any such agreements, (ii) the Closing shall
not be contingent upon the effectiveness or legality of any such agreements and
(iii) the term of any such agreements shall not be longer than 90 days. In no
event shall the transfer of any existing liquor licenses or the issuance of a
new license be a condition precedent to the Buyer's obligations under this
Agreement. The provisions of this Section 14.3 shall survive the Closing without
limitation.
Section 14.4Employee Matters
(a)Union Agreement; Employees. The Buyer acknowledges that the Employees are
currently employed by the Manager of each Property. At Closing, the Buyer shall
assume all rights, liabilities, obligations and interests of the “owner” under
or in connection with the Union Agreement which arise or accrue on or after the
Closing Date, and the Buyer shall (or shall cause its manager) to offer (or
continue the) employment at each Property to all of the Employees at such
Property who are represented for purposes of collective bargaining by any labor
organization (the “Union Represented Employees”) so as to transition employment
of the Union Represented Employees in accordance with the




--------------------------------------------------------------------------------




terms of subsection 14.4(b). The Buyer shall execute the Assignment of Union
Contract. Upon the expiration or earlier termination of the Interim Management
Agreement, the Buyer shall cause any successor to WHM as manager of the Hilton
Boston Property to execute an agreement to assume the Union Agreement and to
assume all rights, liabilities, obligations and interests of the “operator”
under or in connection with the Union Agreement which arise or accrue on or
after such date, and the Buyer shall cause such successor manager to offer (or
continue the) employment at the Hilton Boston Property to all Union Represented
Employees so as to transition employment of the Union Represented Employees in
accordance with the terms of subsection 14.4(b).
(b)Hiring of Employees. Subject to the provisions of Section 14.4(a), the
parties intend that there will be continuity of employment with respect to all
of the Employees, as set forth below. It is agreed that prior to, or in
connection with, the Closing, the Buyer shall take no action to cause the
Sellers or any Manager to terminate the employment of any Employee, and neither
the Sellers nor any Manager shall be under any obligation to terminate any
Employee prior to or on the Closing Date. It is further agreed that effective as
of the Closing Date, the Buyer shall (or shall cause the applicable manager to)
offer (or continue the) employment at each Property to all Employees (including
but not limited to the Union Represented Employees), including those on
vacation, leave of absence, disability or layoff, who were employed by the
Manager at such Property on the day immediately preceding the Closing Date. Such
offer of (or continued) employment shall be on the same terms (including
compensation, salary, fringe benefits, job responsibility and location) as those
provided to such Employees by such Manager on the day immediately preceding the
Closing Date. Those Employees who accept the Buyer's (or its manager's) offer of
employment and commence (or continue) employment with the Buyer (or its manager)
on the Closing Date shall hereafter be referred to as “Transferred Employees”.
The Buyer shall be liable for any amounts to which any Employee becomes entitled
under any benefits or severance policy, plan, agreement, arrangement or program
which exists or arises, or may be deemed to exist or arise, as a result of or in
connection with the transactions contemplated by this Agreement, whether under
the Union Agreement (to the extent such Employees are covered by the Union
Agreement), applicable law or otherwise. The Sellers and the Buyer acknowledge
and agree that if the Buyer and any manager enter into any new management
agreement (in lieu of the Buyer's assumption of an existing Management
Agreement) as of the Closing, all Employees at the applicable Property as of the
Closing Date shall be offered employment by such manager after the Closing Date.
The Sellers and the Buyer also agree that, upon the expiration or earlier
termination of the Interim Management Agreement, the Buyer shall cause the
successor to WHM as manager of the Hilton Boston Property to comply with the
terms of this subsection 14.4(b), except that all references to the “Closing” or
the “Closing Date” contained in this subsection shall be deemed to refer to the
date of such expiration or termination.
(c)Indemnity. The Buyer shall indemnify, defend and hold the Sellers and the
Seller-Related Entities harmless from and against any and all claims, actions,
suits, demands, proceedings, losses, expenses, damages, obligations and
liabilities (including costs of collection, attorney's fees and other costs of
defense) arising out of or otherwise in respect of (i) the termination of any
Employees; (ii) failure of the Buyer (or the applicable manager) to offer (or
continue the) employment of any Transferred Employee on the same terms as said
Employee enjoys on the day immediately preceding the Closing Date, to the extent
required pursuant to Section 14.4(a) and (b); (iii) failure of the Buyer to
comply with its obligations (including, but not limited to, any statutory or
contractual obligations) with respect to the Transferred Employees; (iv) any
claim made by any Employee for severance pay; and (v) any liability relating to
the Employees or any Union Agreement that is incurred on or after the Closing
Date, including any liabilities resulting from the failure of any successor to
WHM as manager of the Hilton Boston Property to assume the Union Agreement as
required under the terms thereof or to comply with the provisions of this
Section 14.4. The Sellers shall indemnify, defend and hold the Buyer and the
Buyer-Related Entities harmless from and against any and all claims, suits,
charges, complaints, demands, grievances, proceedings, losses, expenses,
damages, obligations and liabilities (including costs of




--------------------------------------------------------------------------------




collection, attorney fees and other defense costs or disbursements) arising out
of or otherwise in respect of any failure of the Sellers to comply with their
obligations (including, but not limited to, any statutory or contractual
obligations) with respect to the Transferred Employees which occur or transpire
in whole or in part prior to the Closing Date.
(d)WARN Act. The Buyer (or the applicable Manager) shall not, at any Property at
any time prior to 90 days after the Closing Date, effectuate a “plant closing”
or “mass layoff,” as those terms are defined in the WARN Act, affecting in whole
or in part any site of employment, facility, operating unit or Employee, without
notifying the Sellers in advance and without complying with the notice
requirements and other provisions of the WARN Act. In addition, the Buyer shall
provide a full defense to, and indemnify the Sellers and the applicable Manager
for any claims, suits, charges, complaints, demands, grievances, proceedings,
losses, expenses, damages, obligations and liabilities (including costs of
collection, attorney fees and other defense costs or disbursements) which the
Sellers or applicable Manager may incur in connection with any suit or claim of
violation brought against or affecting the Sellers or the applicable Manager
under the WARN Act for any actions taken by the Buyer (or its manager) with
regard to any site of employment, facility, operating unit or employee affected
by this Agreement, including but not limited to liability under the WARN Act
that arises in whole or in part as a result of any “employment loss”, as that
term is defined in the WARN Act, which was caused by the Buyer in such 90 day
period following the Closing Date.
(e)No Third Party Beneficiaries. Nothing in this Article 14 shall create any
third-party beneficiary rights for the benefit of any Employees. The Buyer and
the Sellers acknowledge that all provisions contained in Article 14 with respect
to Employees are included for the sole benefit of the Buyer (and the Buyer's
affiliates, as applicable) and the Sellers (and Sellers' affiliates, as
applicable) and shall not create any right (i) in any other person, including
any Employees, former Employees, any participant in any Union Employee Benefit
Plans or any beneficiary thereof or (ii) to continued employment with the Buyer
or any of its affiliates, managers or contractors following the Closing Date.
WHM and its affiliates, agents, representatives and successors and assigns shall
be an express third party beneficiary of this Section 14.4.
(f)Survival. The provisions of this Section 14.4 shall survive the Closing
without limitation.


Section 14.5Condominium Estoppel
The Sellers shall use commercially reasonable efforts to obtain an estoppel
certificate from the board of directors of the condominium association or
applicable governing body of the Condominium at the Westin San Diego Property
(the “Condominium Estoppel”). Delivery of the Condominium Estoppel prior to the
Closing Date shall not be a condition to Closing. If the Condominium Estoppel
has not been obtained prior to the Closing Date, then the parties shall continue
to reasonably cooperate (at no cost to the Sellers) post-Closing to attempt to
obtain such Condominium Estoppel.
Section 14.6Required Consents; Releases
a.To the extent the assignment to the Buyer or its designee of any Contracts
requires the consent of the vendor, materialman, service provider or other
counterparty thereto (each, a “Required Consent”), then the Sellers shall use
commercially reasonable efforts to obtain such Required Consent at or prior to
the Closing. The Buyer shall reasonably cooperate with the Sellers' efforts to
obtain the Required Consents. In the event any Required Consent is not obtained
at or prior to Closing, then (i) the applicable Contract (each, a “Rejected
Contract”) shall not be assigned by the Sellers or assumed by the Buyer and
shall be deemed to be a Terminated Contract, (ii) the Sellers shall terminate
such Rejected Contract, at Seller's sole cost and expense, and (iii) in no event
shall the Buyer be required to assume such Rejected Contract. The delivery of
any Required Consent shall not be a condition to the Sellers' or the Buyer's
obligation to consummate the transactions under this Agreement




--------------------------------------------------------------------------------




on the Closing Date, and there shall be no reduction in the Purchase Price in
connection with or as a result of any Rejected Contracts. In no event shall the
Sellers be required to pay or commit to pay any cash or other consideration or
to incur any liability in connection with obtaining any Required Consents,
except that the Sellers shall indemnify and hold harmless the Buyer and the
Buyer-Related Entities from and against any costs or expenses actually incurred
by the Buyer in connection with (A) the termination of any Rejected Contracts
(but not for the costs or expenses of obtaining any replacement Contract) or (B)
the Sellers' efforts to obtain the Required Consents.
b.The Sellers shall indemnify and hold harmless the Buyer and the Buyer-Related
Entities from and against any obligations or liabilities actually incurred by
the Buyer which arise or accrue under the terms of the LodgeNet Agreements for
the period prior to the Closing Date.
c.The Sellers and the Buyer shall reasonably cooperate to obtain the release of
the Sellers from any obligations and liabilities which arise following the
Closing Date under each of the Assumed Contracts set forth on Schedule 14.6(b)
hereto. In the event any such release is not obtained at or prior to the
Closing, then the Buyer shall indemnify and hold harmless the Sellers and the
Seller-Related Entities from and against any Losses which arise or accrue under
such Assumed Contracts from and after the Closing Date.
d.The provisions of this Section 14.6 shall survive the Closing without
limitation.


ARTICLE XV
MISCELLANEOUS


Section 15.1Joint and Several Liability
Notwithstanding anything to the contrary contained in this Agreement, the
liabilities and obligations of the Sellers shall be joint and several in all
respects.
Section 15.2Brokers
(g). (a) Each Seller represents and warrants to the Buyer that it has dealt with
no broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby. Each Seller agrees to indemnify, protect,
defend and hold the Buyer harmless from and against all claims, losses, damages,
liabilities, costs, expenses (including reasonable attorneys' fees and
disbursements) and charges resulting from such Seller's breach of the foregoing
representation in this subsection 15.2(a). The provisions of this subsection
15.2(a) shall survive the Closing and any termination of this Agreement.
(a)The Buyer represents and warrants to the Sellers that it has dealt with no
broker, salesman, finder or consultant, other than Goldman Sachs (the “Buyer's
Consultant”) with respect to this Agreement or the transactions contemplated
hereby. The Buyer shall pay the Buyer's Consultant a fee in connection with this
transaction in accordance with a separate agreement between the Buyer and the
Buyer's Consultant and only upon the occurrence of the Closing. The Buyer agrees
to indemnify, protect, defend and hold the Sellers harmless from and against all
claims, losses, damages, liabilities, costs, expenses (including reasonable
attorneys' fees and disbursements) and charges in connection with any amounts
payable by the Buyer to the Buyer's Consultant with respect to this Agreement or
the transactions contemplated hereby. The provisions of this subsection 15.2(b)
shall survive the Closing and any termination of this Agreement.


Section 15.3Confidentiality; Press Release; IRS Reporting Requirements
a.The Buyer and the Sellers shall hold as confidential all information disclosed
in connection with the transaction contemplated hereby and concerning each
other, the Assets, this




--------------------------------------------------------------------------------




Agreement and the transactions contemplated hereby and shall not release any
such information to third parties without the prior written consent of the other
parties hereto, except (i) any information which was previously or is hereafter
publicly disclosed (other than in violation of this Agreement or other
confidentiality agreements to which affiliates of the Buyer are parties), (ii)
to their partners, advisers, underwriters, analysts, employees, affiliates,
officers, directors, consultants, lenders, accountants, legal counsel, title
companies or other advisors of any of the foregoing, provided that they are
advised as to the confidential nature of such information and are instructed to
maintain such confidentiality, (iii) to comply with any law, rule or regulation
and (iv) materials and information that are required in Buyer's reasonable
determination based on consultation with Buyer's counsel to be included in the
offering documents relating to the Buyer's issuance of Common Stock (including
without limitation, the prospectus supplement and Form 8-K relating thereto),
and/or otherwise pursuant to Securities and Exchange Commission reporting
requirements, provided the Buyer shall provide the Sellers a reasonable
opportunity to review such materials and information prior to filing. The
parties agree that the Buyer may file a copy of this Agreement (excluding the
Schedules) with the Securities and Exchange Commission as a material contract.
Notwithstanding any provision of this Agreement, the parties hereto (and their
employees, representatives and agents) may disclose to any and all Persons,
without limitation of any kind, the U.S. federal income tax treatment and tax
structure of transactions effected pursuant to this Agreement, provided,
however, (y) the parties hereto (and their employees, representatives and
agents) shall keep confidential any such information to the extent necessary to
comply with any applicable federal or state securities law, and (z) the parties
hereto agree that the tax treatment and tax structure do not include, and the
parties hereto (and their employees, representatives and agents) shall keep
confidential, the name of, and other identifying information regarding, any such
party or transactions, including the specific economic terms of such
transactions. The foregoing shall constitute a modification of any prior
confidentiality agreement that may have been entered into by the parties. The
provisions of this subsection 15.3(a) shall survive the Closing or the
termination of this Agreement for a period of one year.
b.The Sellers or the Buyer may issue a press release with respect to this
Agreement and the transactions contemplated hereby, provided that the content of
any such press release shall be subject to the prior written consent of the
other party hereto.
c.For the purpose of complying with any information reporting requirements or
other rules and regulations of the IRS that are or may become applicable as a
result of or in connection with the transaction contemplated by this Agreement,
including, but not limited to, any requirements set forth in proposed Income Tax
Regulation Section 1.6045-4 and any final or successor version thereof
(collectively, the “IRS Reporting Requirements”), the Seller and the Buyer
hereby designate and appoint the Escrow Agent to act as the “Reporting Person”
(as that term is defined in the IRS Reporting Requirements) to be responsible
for complying with any IRS Reporting Requirements. The Escrow Agent hereby
acknowledges and accepts such designation and appointment and agrees to fully
comply with any IRS Reporting Requirements that are or may become applicable as
a result of or in connection with the transaction contemplated by this
Agreement. Without limiting the responsibility and obligations of the Escrow
Agent as the Reporting Person, the Sellers and the Buyer hereby agree to comply
with any provisions of the IRS Reporting Requirements that are not identified
therein as the responsibility of the Reporting Person.


Section 15.4Escrow Provisions.
  
a.The Escrow Agent shall hold the Earnest Money in escrow in an interest-bearing
bank account at Citibank, N.A. (the “Escrow Account”). Escrow Agent shall have
no liability (i) for any levies by taxing authorities based upon the taxpayer
identification number used to establish the




--------------------------------------------------------------------------------




Escrow Account or (ii) in the event of any failure, insolvency, or inability of
Citibank, N.A. to disburse funds from the Escrow Account when required under
this Section 15.4 or to pay accrued interest on the funds in the Escrow Account
upon demand for withdrawal.
b.The Escrow Agent shall hold the Earnest Money in escrow in the Escrow Account
until the Closing or sooner termination of this Agreement and shall hold or
apply such proceeds in accordance with the terms of this subsection 15.4(b). The
Sellers and the Buyer understand that no interest is earned on the Earnest Money
during the time it takes to transfer into and out of the Escrow Account. At
Closing, the Earnest Money shall be paid by the Escrow Agent to, or at the
direction of, the Sellers. If for any reason the Closing does not occur and
either party makes a written demand upon the Escrow Agent for payment of such
amount, the Escrow Agent shall, within 24 hours give written notice to the other
party of such demand. If the Escrow Agent does not receive a written objection
within five Business Days after the giving of such notice, the Escrow Agent is
hereby authorized to make such payment. If the Escrow Agent does receive such
written objection within such five Business Day period or if for any other
reason the Escrow Agent in good faith shall elect not to make such payment, the
Escrow Agent shall continue to hold such amount until otherwise directed by
joint written instructions from the parties to this Agreement or a final
judgment of a court of competent jurisdiction. However, the Escrow Agent shall
have the right at any time to deposit the Earnest Money with the clerk of the
court of New York County. The Escrow Agent shall give written notice of such
deposit to the Sellers and the Buyer. Upon such deposit the Escrow Agent shall
be relieved and discharged of all further obligations and responsibilities
hereunder.
c.The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and the Escrow
Agent shall not be liable to either of the parties for any act or omission on
its part, other than for its gross negligence or willful misconduct. The Sellers
and the Buyer shall jointly and severally indemnify and hold the Escrow Agent
harmless from and against all costs, claims and expenses, including attorneys'
fees and disbursements, incurred in connection with the performance of the
Escrow Agent's duties hereunder.
d.The Escrow Agent has acknowledged its agreement to these provisions by signing
this Agreement in the place indicated following the signatures of the Sellers
and the Buyer.


Section 15.5Successors and Assigns; No Third-Party Beneficiaries
The stipulations, terms, covenants and agreements contained in this Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective permitted successors and assigns (including any successor
entity after a public offering of stock, merger, consolidation, purchase or
other similar transaction involving a party hereto) and nothing herein expressed
or implied shall give or be construed to give to any person or entity, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.
Section 15.6Assignment
a.This Agreement may not be assigned by the Buyer without the prior written
consent of the Sellers. The Buyer may designate one or more affiliates which are
controlled and majority owned by the Buyer, directly or indirectly, to which one
or more of the Assets will be conveyed at Closing, provided that the Buyer will
continue to remain primarily liable under this Agreement notwithstanding any
such designation. Without limiting the foregoing, the Buyer shall have the
flexibility to have certain Properties, Assumed Contracts, FF&E and other
portions of the Assets assigned to subsidiaries of the Buyer's taxable REIT
subsidiary.
b.Notwithstanding anything in this Agreement to the contrary, prior to the
Closing, the Sellers may designate one or more affiliates of any Seller to hold
all or a portion of the Share Consideration, provided, simultaneously with the
issuance of the Share Consideration to any such




--------------------------------------------------------------------------------




affiliate, such affiliate shall execute a joinder to this Agreement in the form
attached hereto as Exhibit P with respect to the Sellers' obligations under
Section 11.1 of this Agreement.
 
Section 15.7Further Assurances
From time to time, as and when requested by any party hereto, the other party
shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
or other actions as such other party may reasonably deem necessary or desirable
to consummate the transactions contemplated by this Agreement.
Section 15.8Notices
All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and shall be (i) personally delivered, (ii)
delivered by express mail, Federal Express or other comparable overnight courier
service, (iii) telecopied, with telephone confirmation within one Business Day
or (iv) mailed to the party to which the notice, demand or request is being made
by certified or registered mail, postage prepaid, return receipt requested, as
follows:
a.To any Seller:


c/o Blackstone Real Estate Advisors VI L.P.
345 Park Avenue
New York, New York 10154
Attention: William Stein
Facsimile: (212) 583-5726
Telephone: (212) 583-5849


with copies thereof to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Sasan Mehrara and Brian Stadler
Facsimile: (212) 455-2502
Telephone: (212) 455-2000


b.If to the Buyer:


DiamondRock Hospitality Company
3 Bethesda Metro Center
Suite 1500
Bethesda, Maryland 20814
Attention: General Counsel
Facsimile: (240) 477-1199
Telephone: (240) 744-1188


with copy to:


Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019-6099
Attention: Steven D. Klein, Esq.




--------------------------------------------------------------------------------




Facsimile: (212) 728-9221
Telephone: (212) 728-8221


c.To the Escrow Agent:


First American Title Insurance Company
1825 Eye Street NW, Suite 302
Washington, DC 20006
Attention: Brian Lobuts
Facsimile: (714) 824-4841
Telephone: (202) 530-1804


d.To the Title Company:


First American Title Insurance Company
1825 Eye Street NW, Suite 302
Washington, DC 20006
Attention: Brian Lobuts
Facsimile: (714) 824-4841
Telephone: (202) 530-1804


with a copy to:


Fidelity National Title Insurance Company
1 Park Avenue, Suite 1402
New York, New York 10016
Attention: Kenneth Cohen
Facsimile: (646) 742-0733
Telephone: (212) 845-3135


e.All notices (i) shall be deemed to have been given on the date that the same
shall have been delivered in accordance with the provisions of this Section and
(ii) may be given either by a party or by such party's attorneys. Any party may,
from time to time, specify as its address for purposes of this Agreement any
other address upon the giving of 10 days' prior notice thereof to the other
parties.


Section 15.9Entire Agreement
This Agreement, along with the Exhibits and Schedules hereto contains all of the
terms agreed upon between the parties hereto with respect to the subject matter
hereof, and all understandings and agreements heretofore had or made among the
parties hereto are merged in this Agreement which alone fully and completely
expresses the agreement of the parties hereto.
Section 15.10Amendments
This Agreement may not be amended, modified, supplemented or terminated, nor may
any of the obligations of the Sellers or the Buyer hereunder be waived, except
by written agreement executed by the party or parties to be charged.
Section 15.11No Waiver
No waiver by either party of any failure or refusal by the other party to comply
with its obligations hereunder shall be deemed a waiver of any other or
subsequent failure or refusal to so comply.




--------------------------------------------------------------------------------




Section 15.12Governing Law
This Agreement shall be governed by, interpreted under, and construed and
enforced in accordance with, the laws of the State of New York.
Section 15.13Submission to Jurisdiction
. Each of the Buyer and each Seller irrevocably submits to the jurisdiction of
(a) the Supreme Court of the State of New York and (b) the United States
District Court for the Southern District of New York for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each of the Buyer and each Seller further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party's respective address set forth above shall be
effective service of process for any action, suit or proceeding in New York with
respect to any matters to which it has submitted to jurisdiction as set forth
above in the immediately preceding sentence. Each of the Buyer and each Seller
irrevocably and unconditionally waives trial by jury and irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (x) the Supreme Court of the State of New York and (y) the United
States District Court for the Southern District of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
Section 15.14Severability
If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.
Section 15.15Section Headings
The headings of the various Sections of this Agreement have been inserted only
for purposes of convenience, are not part of this Agreement and shall not be
deemed in any manner to modify, explain, expand or restrict any of the
provisions of this Agreement.
Section 15.16Counterparts
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.
Section 15.17Construction
The parties acknowledge that the parties and their counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any exhibits or amendments
hereto.
Section 15.18Recordation
Neither this Agreement nor any memorandum or notice of this Agreement may be
recorded by any party hereto without the prior written consent of the other
party hereto. The provisions of this Section shall survive the Closing or any
termination of this Agreement.
Section 15.19Use of Blackstone Name and Address
The Buyer hereby acknowledges and agrees that neither the Buyer nor any
affiliate,




--------------------------------------------------------------------------------




successor, assignee or designee of the Buyer shall be entitled to use the name
“Blackstone,” “Luxury Resorts and Hotels,” “LXR” or “WHM LLC” in any way
whatsoever. The provisions of this Section 15.19 shall survive the Closing and
any termination of this Agreement.
Section 15.20Guest Baggage and Safe Deposit Boxes
a.Property of Guests. All baggage, parcels or property checked or left in the
care of the Sellers by current guests or tenants as of the Closing Date, or by
those formerly staying at any of the Properties, or others, shall be sealed and
listed in an inventory prepared jointly by representatives of the Sellers and
the Buyer as of the Closing Date and initialed and exchanged by such
representatives. Possession and control of all such other baggage, parcels or
property listed on such inventory shall be delivered to the Buyer on the Closing
Date and the Buyer shall be responsible from and after the Closing Date for the
liability of all items listed in such inventory, but only in the condition
actually delivered by the Sellers.
b.Notice to Persons With Safe Deposit Boxes. On the Closing Date, the Sellers
shall give written notices (“Seller Verification Notices”) to guests, tenants,
and other persons who have safe deposit boxes at any Property or who have
deposited items in the house safe at such Property (the “Depositors”), if any,
advising them of the sale of such Property to the Buyer and requesting, within
48 hours, verification of the contents of their safe deposit boxes and/or the
house safe and either (i) removal of such contents, or (ii) if such Depositors
desire to have the continued use of the safe deposit boxes and/or the house
safe, the execution of a new agreement with the Buyer for such continued use.
Copies of Seller Verification Notices shall be given to the Buyer. During said
48-hour period, each safe deposit box and/or the house safe shall be opened and
the items therein recorded only in the presence of representatives of both
Sellers and the Buyer. If the Depositors desire to continue to use a safe
deposit box and/or the house safe, the Buyer shall make arrangements for such
continued use. The contents of all safe deposit boxes and/or the house safe of
Depositors not responding to Seller Verification Notices shall be opened
promptly after the expiration of the 48-hour period, but only in the presence of
both the Sellers and the Buyer. The contents of all boxes so opened shall be
listed in an inventory at the time such safe deposit boxes or house safe are
opened, each such list shall be signed by the representatives of the Sellers and
the Buyer, the keys and/or combinations to the boxes shall be delivered to the
Buyer, and the boxes shall then be relocked, sealed and left in the possession
of the Buyer. The Sellers hereby agree to indemnify and hold the Buyer harmless
from and against any liability based on damage occurring prior to the date of
Closing which is verified and recorded on the date of Closing.


Section 15.21Survival
a.Any obligations or liabilities of the Sellers or the Buyer hereunder shall
survive the Closing Date or termination of this Agreement only to the extent
expressly provided herein.
b.Unless expressly stated otherwise, all terms and provisions contained in this
Agreement shall not survive the Closing.


Section 15.22District of Columbia Specific Provisions
a.Soil Characteristic.  The characteristic of the soil of the Westin Washington
DC Property, as described by the Soil Conservation Service of the U.S.
Department of Agriculture in the Soil Survey Book of the District of Columbia
published in July, 1976, and as shown on the Soil Maps of the District of
Columbia at the back of that publication, is Urban Land.  For further
information, the Buyer may contact a soil testing laboratory, the District of
Columbia Department of Environmental Services or the Soil Conservation Service
of the U.S. Department of Agriculture.  The foregoing is given pursuant to
requirements of the District of Columbia Code and is not intended, and shall not
be construed as, limiting the conditions set forth herein with respect to the
Buyer's right to make investigations, tests and studies satisfactory to it.




--------------------------------------------------------------------------------




b.District of Columbia Underground Storage Tank Disclosure Notice.  In
accordance with the requirements of Section 3(g) of the District of Columbia
Underground Storage Tank Management Act of 1990, as amended by the District of
Columbia Underground Storage Tank Management Act of 1990 Amendment Act of 1992
(the “DC Act”), the Sellers have informed the Buyer, and hereby re-informs the
Buyer, that the Sellers have no knowledge of the existence or removal, during
the relevant Seller's ownership of the Westin Washington DC Property, of any
underground storage tanks (as that term is defined in the DC Act) at or from the
Westin Washington DC Property.  This disclosure notice was provided to the Buyer
prior to entering into this Agreement. 
c. Personal Property and Sales and Use Tax Audit.  The Sellers shall indemnify
and hold the Buyer-Related Entities harmless from and against any damages,
costs, fees or expenses (including, without limitation, reasonable attorneys'
fees and disbursements) actually suffered or incurred by the Buyer-Related
Entities which arise or result from the audit by the Washington DC Taxing
Authority which is more particularly described in the Westin DC Audit Notice.
The obligations of the Sellers under this subsection 15.22(c) shall survive the
Closing.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.
SELLERS:


RAD-BURL, LLC
W-BOSTON, LLC
W-EMERALD, LLC
WIND DC OWNER L.L.C.






By: __/s/ Glenn Alba______________
Name: Glenn Alba
Title: Managing Director and Vice President






BUYER:


DIAMONDROCK HOSPITALITY COMPANY




By:
__/s/ William J. Tennis/_______

Name: William J. Tennis
Title: Executive Vice President & General
Counsel




